 

Published CUSIP Number: 42227BAA2

Revolver CUSIP Number: 42227BAB0

Term A-1 Loan CUSIP Number: 42227BAC8

 

CREDIT AGREEMENT

 

Dated as of June 5, 2019

 

among

 

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,

 

as the Borrower,

 

HEALTH INSURANCE INNOVATIONS, INC.,

 

as the Parent,

 

THE SUBSIDIARIES OF THE PARENT IDENTIFIED HEREIN,

 

as the Guarantors,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Swingline Lender and L/C Issuer,

 

SUNTRUST BANK,

 

as Syndication Agent,

 

ROYAL BANK OF CANADA,

 

as Co-Documentation Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BofA SECURITIES, INC.

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

TABLE OF CONTENTS

 

      Page         ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01
Defined Terms 32   1.02 Other Interpretive Provisions 33   1.03 Accounting Terms
33   1.04 Rounding 34   1.05 Times of Day; Rates 34   1.06 Letter of Credit
Amounts 34   1.07 Rules of Interpretation with Respect to the Insurance
Subsidiaries 35   1.08 Limited Condition Acquisitions 35         ARTICLE II. THE
COMMITMENTS AND CREDIT EXTENSIONS 36       2.01 Revolving Loans and Term Loans
36   2.02 Borrowings, Conversions and Continuations of Loans 36   2.03 Letters
of Credit 38   2.04 Swingline Loans 46   2.05 Prepayments 49   2.06 Termination
or Reduction of Aggregate Revolving Commitments 50   2.07 Repayment of Loans 51
  2.08 Interest 52   2.09 Fees 52   2.10 Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate 53   2.11 Evidence of Debt 54   2.12
Payments Generally; Administrative Agent’s Clawback 54   2.13 Sharing of
Payments by Lenders 56   2.14 Cash Collateral 56   2.15 Defaulting Lenders 57  
2.16 Incremental Facility Loans 60         ARTICLE III. TAXES, YIELD PROTECTION
AND ILLEGALITY 62       3.01 Taxes 62   3.02 Illegality 67   3.03 Inability to
Determine Rates 67   3.04 Increased Costs; Reserves on Eurodollar Rate Loans 69
  3.05 Compensation for Losses 71   3.06 Mitigation Obligations; Replacement of
Lenders 71   3.07 Survival 72         ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 72       4.01 Conditions of Initial Credit Extension 72   4.02
Conditions to all Credit Extensions 74         ARTICLE V. REPRESENTATIONS AND
WARRANTIES 75       5.01 Existence; Power 75   5.02 Organizational Power;
Authority 75   5.03 Governmental Approvals; No Conflicts 75   5.04 Financial
Statements 75   5.05 Litigation and Environmental Matters 76

 



i

 



 

  5.06 Compliance with Laws 76   5.07 No Default 77   5.08 Investment Company
Act, Etc 77   5.09 Taxes 77   5.10 Margin Regulations 78   5.11 ERISA 78   5.12
Ownership of Property and Insurance 78   5.13 Disclosure 79   5.14 Labor
Relations 79   5.15 Subsidiaries 79   5.16 Solvency 79   5.17 Business
Locations; Taxpayer Identification Number 80   5.18 Anti-Corruption Laws and
Sanctions 80   5.19 Perfection of Security Interests in the Collateral 80   5.20
Insurance Licenses 80   5.21 No EEA Financial Institution or Covered Entity 81  
      ARTICLE VI. AFFIRMATIVE COVENANTS 81       6.01 Financial Statements and
Other Information 81   6.02 Notices of Material Events 83   6.03 Existence;
Conduct of Business 84   6.04 Compliance with Laws, Etc 85   6.05 Payment of
Obligations 85   6.06 Books and Records 85   6.07 Visitation, Inspection, Etc 85
  6.08 Maintenance of Properties; Insurance 86   6.09 Use of Proceeds 86   6.10
Additional Subsidiaries 86   6.11 Further Assurances 87   6.12 Depository
Relationship 87   6.13 Anti-Corruption Laws 88         ARTICLE VII. NEGATIVE
COVENANTS 88       7.01 Indebtedness and Preferred Equity 88   7.02 Negative
Pledge 89   7.03 Fundamental Changes 89   7.04 Investments, Loans, Etc 90   7.05
Restricted Payments 91   7.06 Sale of Assets 91   7.07 Transactions with
Affiliates 91   7.08 Restrictive Agreements 92   7.09 Sale and Leaseback
Transactions 92   7.10 Hedging Transactions 92   7.11 Legal Name, State of
Formation and Form of Entity 92   7.12 Amendment to Material Documents 92   7.13
Accounting Changes 93   7.14 Government Regulation 93   7.15 Ownership of
Subsidiaries 93   7.16 Use of Proceeds 93   7.17 Restrictions on the Parent 93  
7.18 Government Receivables 94

 



ii

 

 

  7.19 Healthcare 94   7.20 Financial Covenants 94         ARTICLE VIII. EVENTS
OF DEFAULT AND REMEDIES 94       8.01 Events of Default 94   8.02 Remedies Upon
Event of Default 97   8.03 Application of Funds 97         ARTICLE IX.
ADMINISTRATIVE AGENT 99         9.01 Appointment and Authority 99   9.02 Rights
as a Lender 99   9.03 Exculpatory Provisions 100   9.04 Reliance by
Administrative Agent 100   9.05 Delegation of Duties 101   9.06 Resignation of
Administrative Agent 101   9.07 Non-Reliance on Administrative Agent and Other
Lenders 103   9.08 No Other Duties; Etc 103   9.09 Administrative Agent May File
Proofs of Claim; Credit Bidding 103   9.10 Collateral and Guaranty Matters 104  
9.11 Secured Cash Management Agreements and Secured Hedge Agreements 105   9.12
ERISA Matters 105         ARTICLE X. GUARANTY 106       10.01 The Guaranty 106  
10.02 Obligations Unconditional 107   10.03 Reinstatement 108   10.04 Certain
Additional Waivers 108   10.05 Remedies 108   10.06 Rights of Contribution 108  
10.07 Guarantee of Payment; Continuing Guarantee 109   10.08 Keepwell 109      
  ARTICLE XI. MISCELLANEOUS 109       11.01 Amendments, Etc 109   11.02 Notices;
Effectiveness; Electronic Communications 112   11.03 No Waiver; Cumulative
Remedies; Enforcement 114   11.04 Expenses; Indemnity; Damage Waiver 114   11.05
Payments Set Aside 116   11.06 Successors and Assigns 116   11.07 Treatment of
Certain Information; Confidentiality 121   11.08 Rights of Setoff 122   11.09
Interest Rate Limitation 122   11.10 Counterparts; Integration; Effectiveness
123   11.11 Survival of Representations and Warranties 123   11.12 Severability
123   11.13 Replacement of Lenders 124   11.14 Governing Law; Jurisdiction; Etc
124   11.15 Waiver of Jury Trial 125   11.16 No Advisory or Fiduciary
Responsibility 126   11.17 Electronic Execution of Assignments and Certain Other
Documents 126   11.18 USA PATRIOT Act Notice; Beneficial Ownership 127

 



iii

 

 

  11.19 Subordination of Intercompany Indebtedness 127   11.20 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 127   11.21 Acknowledgment
Regarding any Supported QFCs 128   11.22 Release of Liens, Etc 128

 

SCHEDULES

 

2.01   Commitments and Applicable Percentages 5.15   Subsidiaries 5.17-1  
Locations of Real Property 5.17-2   Locations of Chief Executive Office,
Taxpayer Identification Number, Etc. 5.17-3   Changes in Legal Name, State of
Formation and Structure 7.01   Existing Indebtedness 7.02   Existing Liens 7.04
  Existing Investments 11.02   Certain Addresses for Notices

 

EXHIBITS

 

1.01   Form of Secured Party Designation Notice 2.02   Form of Loan Notice 2.04
  Form of Swingline Loan Notice 2.05   Form of Notice of Loan Prepayment 2.11(a)
  Form of Note 3.01   Forms of U.S. Tax Compliance Certificates 6.01   Form of
Compliance Certificate 6.10   Form of Joinder Agreement 11.06(b)   Form of
Assignment and Assumption 11.06(b)(iv)   Form of Administrative Questionnaire

 

iv

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 5, 2019 among HEALTH PLAN
INTERMEDIARIES HOLDINGS, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquired Business” means the entity or assets acquired by the Borrower or any
Subsidiary in an Acquisition on or after the Closing Date.

 

“Acquisition” means (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or a substantial
portion of the assets of such Person or a division or business unit of such
Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” means the power, directly or indirectly, either to (a) vote 10% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (b) direct or
cause the direction of the management and policies of a Person, whether through
the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $65,000,000.

 

 

 

 

“Agreement” means this Credit Agreement.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar Rate or Base Rate floor or otherwise, in each case, incurred or
payable by the Borrower generally to all lenders of such Indebtedness; provided
that original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any lenders) not paid generally to all lenders of such Indebtedness.

 

“Annual Statutory Statement” means the annual statutory financial statement of
an Insurance Subsidiary required to be filed with the Applicable Department of
Insurance.

 

“Anti-Corruption Laws” means all Laws applicable to the Loan Parties and their
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Department of Insurance” means, with respect to any Insurance
Subsidiary, the state-level Department of Insurance that regulates such
Insurance Subsidiary. “Applicable Insurance Regulatory Authority” means, (a)
with respect to any Insurance Brokerage Entity, the Governmental Authority
located in the jurisdiction in which such Insurance Brokerage Entity is
domiciled or such other jurisdiction which due to the nature of such Insurance
Brokerage Entity’s activities, has regulatory authority over such Person, and
any federal Governmental Authority regulating the insurance industry and/or the
insurance brokerage industry and (b) with respect to any Insurance Subsidiary,
the Applicable Department of Insurance and, to the extent it has regulatory
authority over such Insurance Subsidiary, the insurance department or similar
Governmental Authority charged with regulating insurance companies or insurance
holding companies in each other jurisdiction in which the Insurance Subsidiary
conducts business or is licensed to conduct business.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to such Lender’s portion of any
outstanding class of Term Loan at any time, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of such class of Term
Loan held by such Lender at such time. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or other documentation pursuant to which such Lender
becomes a party hereto, as applicable. The Applicable Percentages shall be
subject to adjustment as provided in Section 2.15.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

 

2

 

 

Pricing Tier  Consolidated Total Leverage Ratio  Commitment Fee   Letter of
Credit Fee   Eurodollar Rate Loans   Base Rate Loans  1  < 1.00 to 1.00   0.20% 
 1.50%   1.50%   0.50% 2  >1.00 to 1.00 but < 2.00 to 1.00   0.25%   1.75% 
 1.75%   0.75% 3  > 2.00 to 1.00   0.30%   2.00%   2.00%   1.00%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 6.01(c), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Total Leverage
Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to Section
6.01(c) for the Fiscal Quarter ending September 30, 2019 shall be determined
based upon Pricing Tier 3. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).

 

“Appropriate Lender” means, at any time, (a) with respect to any facility under
this Agreement, a Lender that has a Commitment with respect to such facility or
holds a Loan under such facility at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Lenders with a Revolving Commitment and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii)
if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the Lenders
with a Revolving Commitment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means BAS and SunTrust Robinson Humphrey, Inc., in their capacity as
joint lead arrangers and joint bookrunners. “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 11.06(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit
11.06(b) or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

3

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means BofA Securities, Inc., in its capacity as joint lead arranger and
joint bookrunner.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.0%; provided that
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“BHC Act Affiliate” has the meaning specified in Section 11.21(b).

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

 

4

 

 

“California Property” means that certain leasehold interest in the real property
located at 444 Castro Street, Mountain View, California 94041.

 

“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) of real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person prepared in accordance with GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11 1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934). “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
(a) cash or deposit account balances, (b) backstop letters of credit entered
into on terms, from issuers and in amounts satisfactory to the Administrative
Agent and the L/C Issuer and/or (c) if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as at any date:

 

(a) securities that are the direct obligations of, or obligations the timely
payment of principal of and interest on which are unconditionally guaranteed by,
the United States (or by any agency or instrumentality thereof to the extent
such obligations are backed by the full faith and credit of the United States),
in each case maturing within one year from the date of acquisition thereof;

 

(b) Investments in commercial paper having, at the time of acquisition thereof,
a credit rating of at least A1 from S&P and at least P1 from Moody’s and in
either case maturing within 270 days from the date of acquisition thereof;

 

(c) Investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days of the date of acquisition thereof (i) issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the Laws
of the United States or any state thereof; provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Lender can perfect
a security interest therein and (ii) having, at such date of acquisition, a
credit rating of at least A1 from S&P and at least P1 from Moody’s;

 

(d) Investments in fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

 

5

 

 

(e) mutual funds investing solely in any one or more of the Cash Equivalents
described in clauses (a) through (d) above;

 

provided; if either of Moody’s or S&P changes its rating system, then any
ratings included in this definition shall be deemed to be an equivalent rating
in a successor rating category of Moody’s or S&P as the case may be.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means the occurrence of one or more of the following events:
(a) a direct or indirect change in ownership or control of the Parent effected
through one transaction or a series of related transactions within a 12-month
period, whereby any “person” (as used within the Exchange Act) or any two or
more persons deemed to be one “person” or “group” (in each case, as used within
the Exchange Act) other than the Parent or an employee benefit plan maintained
by the Parent, directly or indirectly acquire or maintain “beneficial ownership”
(as used within the Exchange Act) of securities of the Parent constituting more
than 30% of the total combined voting power of the Parent’s equity securities
outstanding immediately after such acquisition; or (b) at any time during a
period of 18 consecutive months, individuals who at the beginning of such period
constituted the board of directors of Parent cease for any reason to constitute
a majority of members of the board of directors of the Parent; provided,
however, that any new member of the board of directors of the Parent whose
election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was so
approved, shall be considered as though such individual were a member of the
board of directors of the Parent at the beginning of the period; or (c) the
Parent shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of the outstanding Capital Stock of the Borrower; or (d) the
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of the outstanding Capital Stock of each Guarantor (excluding
the Parent) entitled to vote.

 

6

 

 

“Closing Date” means June 5, 2019.

 

“Closing Date Acquisition” means the Acquisition of RxHelpline, LLC,
TogetherHealth PAP, LLC, and TogetherHealth Insurance, LLC, a Delaware limited
liability company pursuant to the Closing Date Acquisition Agreement. “Closing
Date Acquisition Agreement” means that certain Membership Interest Purchase
Agreement dated as of the Closing Date among the Parent, the Borrower,
RxHelpline, LLC, TogetherHealth PAP, LLC, TogetherHealth Insurance, LLC,
TogetherHealth Soup, L.P. and the other sellers party thereto, together with all
exhibits and schedules thereto.

 

“Closing Date Acquisition Documents” means the Closing Date Acquisition
Agreement and all other agreements, instruments and documents executed and
delivered in connection with the Closing Date Acquisition Agreement. For the
avoidance of doubt, the Loan Documents shall not constitute “Closing Date
Acquisition Documents”. “Collateral” means a collective reference to all
property with respect to which Liens in favor of the Administrative Agent, for
the benefit of itself and the other holders of the Obligations, are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 6.11 or any of the Loan Documents.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term A-1 Loan Commitment of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.01.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, without duplication,
(a) the additions to property, plant and equipment and other capital
expenditures of the Parent and its Subsidiaries (other than the Insurance
Subsidiaries) that are (or would be) set forth on a consolidated statement of
cash flows of the Parent for such period and (b) Capital Lease Obligations
incurred by the Parent and its Subsidiaries (other than the Insurance
Subsidiaries) during such period.

 



7

 

 

“Consolidated EBITDA” means, for the Parent and its Subsidiaries (other than the
Insurance Subsidiaries) for any period, determined on a consolidated basis, an
amount equal to the sum of (a) Consolidated Net Income for such period plus (b)
to the extent deducted in determining Consolidated Net Income for such period,
without duplication, (i) Consolidated Interest Expense for such period, (ii)
income tax expense for such period, (iii) depreciation and amortization for such
period, (iv) non-cash charges, expenses or losses (including, without
limitation, non-cash costs and/or expenses incurred pursuant to any management
equity plan, stock option plan or any other stock subscription or shareholder
agreement and any loss resulting from a mark to market adjustment of an earn out
obligation but excluding (A) any regular operating non-cash charge, loss or
expense that is an accrual of a reserve for a cash expense or payment to be
made, or anticipated to be made, in a future period and (B) any expenses or
charges related to accounts receivable), (v) reasonable and documented costs,
fees and expenses incurred on or before the date that is ninety (90) days after
Closing Date in connection with the negotiation, execution and delivery of this
Agreement and the other Loan Documents, (vi) liability adjustments (or minus
gains) under the Tax Receivable Agreement, (vii) reasonable and documented
out-of-pocket fees and expenses incurred in connection with (A) Acquisitions
(whether consummated or not, but excluding the Closing Date Acquisition and the
Identified Potential Acquisition) and any attempted or consummated sale,
issuance or disposition of Capital Stock or Investments permitted hereunder,
including secondary offerings of Class B Shares (as defined in the Exchange
Agreement) and (B) one-time regulatory fines or penalties, restructuring,
severance and headcount reductions; provided, that the aggregate amount of all
such fees and expenses with respect to the items described in this clause (vii)
shall not exceed twenty-five percent (25.0%) of Consolidated EBITDA for the
period of four (4) Fiscal Quarters most recently ended (determined prior to
giving effect to such add-backs), (viii) other cash charges acceptable to the
Administrative Agent, and (ix) reasonable and documented out-of-pocket fees and
expenses incurred in connection with the Closing Date Acquisition and the
Identified Potential Acquisition in an aggregate amount not to exceed $5,000,000
during the term of this Agreement minus (c) to the extent included in
calculating Consolidated Net Income, any non-cash gains (including, without
limitation, any gain resulting from a mark to market adjustment of an earn out
obligation).

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the difference of (i) Consolidated EBITDA for the most recently
completed four Fiscal Quarters minus (ii) depreciation and amortization expense
for such period to (b) Consolidated Interest Expense for the most recently
completed four Fiscal Quarters. “Consolidated Interest Expense” means, for the
Parent and its Subsidiaries (other than the Insurance Subsidiaries) for any
period determined on a consolidated basis, the sum of (a) total interest
expense, including without limitation the interest component of any payments in
respect of Capital Lease Obligations capitalized or expensed during such period
(whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) with respect to Hedging
Transactions during such period (whether or not actually paid or received during
such period).

 

“Consolidated Net Income” means, for the Parent and its Subsidiaries (other than
the Insurance Subsidiaries) for any period determined on a consolidated basis,
the net income (or loss) of the Parent and its Subsidiaries (other than the
Insurance Subsidiaries) for such period but excluding therefrom (to the extent
otherwise included therein) (a) any extraordinary gains or losses, (b) any gains
attributable to write-ups of assets and (c) any equity interest of the Parent or
any Subsidiary of the Parent in the unremitted earnings of any Person that is
not a Subsidiary.

 

“Consolidated Total Debt” means, as of any date, all Indebtedness of the Parent
and its Subsidiaries (other than the Insurance Subsidiaries) measured on a
consolidated basis as of such date, but excluding Indebtedness of the type
described in subsection (i) of the definition thereto.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA
for the most recently completed four Fiscal Quarters.

 

“Covered Entity” has the meaning specified in Section 11.21(b)

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

8

 

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.02.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Default Right” has the meaning specified in Section 11.21(b)

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

 

9

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Parent or any Subsidiary, including any sale
and leaseback transaction and any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
of the Parent and its Subsidiaries disposed of in the ordinary course of
business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.04(d)) to the Parent or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Parent or any Subsidiary; (f) the sale or disposition of Cash Equivalents
for fair market value in the ordinary course of business, (g) the disposition of
shares of Capital Stock of any Subsidiary in order to qualify members of the
governing body of such Subsidiary if required by applicable Law, but excluding
any Recovery Event, and (h) any sale or disposition made by an Insurance
Subsidiary in the ordinary course of business.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“Environmental Laws” means all Laws relating in any way to the environment,
preservation or reclamation of natural resources, the management, Release or
threatened Release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any applicable Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

10

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Internal Revenue Code or Section 302 of ERISA, whether
or not waived; (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Parent or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Parent or any
ERISA Affiliate from the PBGC or a plan administrator appointed by the PBGC of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Parent or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the Parent
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Parent or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

 

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

11

 

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules of the
SEC thereunder in effect on the Closing Date.

 

“Excluded Accounts” means (a) deposit and/or securities accounts the balance of
which consists exclusively of (i) withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of the Parent to be paid to the IRS or state or local government
agencies within the following two months with respect to employees of any of the
Loan Parties or (ii) amounts required to be paid over to an employee benefit
plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties, (b) accounts maintained solely in trust
for the benefit of third parties and fiduciary purposes, escrow accounts, and
employee benefit accounts (including 401(k) accounts and pension fund accounts),
in each case, so long as such account is used solely for such purpose, (c) any
deposit and/or securities account maintained in a jurisdiction outside of the
United States and (d) restricted cash, meaning, collected risk premiums owing to
contracted insurance carriers, discount benefit providers and distributors
maintained in accounts solely on behalf of such Persons, in each case, so long
as such account is used solely for such purpose.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Capital Stock of any Foreign Subsidiary or any
Insurance Subsidiary to the extent not required to be pledged to secure the
Obligations pursuant to Section 6.11(a), (e) any property which, subject to the
terms of Section 7.08, is subject to a Lien of the type described in Section
7.02(d) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such property, (f) Excluded Accounts and (g) any lease, license
or other similar agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or similar
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or a Guarantor) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code and other applicable Laws, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code and other applicable Laws
notwithstanding such prohibition; provided, however, that the security interests
granted under the Collateral Documents in favor of the Administrative Agent, for
the benefit of the holders of the Obligations, shall attach immediately to any
asset that ceases to meet any of the criteria for Excluded Property described in
any of the foregoing clauses (a) through (g) above, including, without
limitation, if the terms of the agreement(s) relating thereto that prohibit or
limit the pledge or granting of security interest therein or that would give
rise to a violation or invalidation of the agreement(s) with respect thereto,
(i) are no longer in effect or (ii) have been waived by the other party to any
such lease, license or other agreement.

 

12

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.08 and any other “keepwell”, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Hedging Transaction, such exclusion shall apply to only
the portion of such Swap Obligation that is attributable to Hedging Transactions
for which such Guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized or as
to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

13

 

 

“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrower and the Administrative Agent.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Parent.

 

“Fiscal Year” shall mean any fiscal year of the Parent.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 



14

 

 

“Guarantors” means, collectively, (a) the Parent, (b) each Domestic Subsidiary
of the Borrower identified as a “Guarantor” on the signature pages hereto, (c)
each Person that joins as a Guarantor pursuant to Section 6.10 or otherwise, (d)
with respect to (i) Obligations under any Secured Hedge Agreement, (ii)
Obligations under any Secured Cash Management Agreement and (iii) any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.08) under the Guaranty, the Borrower, and (e) the
successors and permitted assigns of the foregoing. For the avoidance of doubt,
in no event shall any Insurance Subsidiary be or become required to be a
Guarantor hereunder.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article X.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

 

“Headquarters Property” means that certain leasehold interest in the real
property located at 15438 N. Florida Avenue, Suite 201, Tampa, Florida 33613.

 

“Healthcare Laws” means all requirements of Law relating to (a) health or
healthcare related fraud and abuse (including the following statutes, as
amended, modified or supplemented from time to time and any successor statutes
thereto and regulations promulgated from time to time thereunder: the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)); the Stark Law (42 U.S.C. §
1395nn and §1395(q)); the civil False Claims Act (31 U.S.C. § 3729 et seq.);
Sections 1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States
Code; the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
(Pub. L. No. 108-173)); (b) the provision of, or payment for, health care
services, items or supplies; (c) the billing, coding or submission of claims or
collection of accounts receivable or refund of overpayments; (d) HIPAA; (e)
fee-splitting prohibitions; (f) certificates of operations and authority; (g)
applicable state and federal insurance laws and regulations, including ERISA and
(h) any and all other applicable federal, state or local health care laws,
rules, codes, statutes, regulations, manuals, orders, ordinances, statutes,
policies, professional or ethical rules, administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Healthcare Permits” shall have the meaning set forth in Section 5.06(b).

 

“Hedge Bank” means any Person that (i) at the time it enters into a Hedging
Transaction, is a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, (ii) in the case of any Hedging Transactions in
effect on or prior to the Closing Date, is, as of the Closing Date or within 30
days thereafter, a Lender or the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent and a party to a Hedging Transactions or
(iii) within 30 days after the time it enters into the applicable Hedging
Transactions, becomes a Lender, the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent, in each case, in its capacity as a party to
such Hedging Transactions; provided, in the case of a Secured Hedge Agreement
with a Person who is no longer a Lender (or Affiliate of a Lender), such Person
shall be considered a Hedge Bank only through the stated termination date
(without extension or renewal) of such Secured Hedge Agreement.

 

15

 

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Obligations, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Obligations (which
may include the Lender or any Affiliate of the Lender).

 

“Hedging Transaction” of any Person means (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Hedging Obligations” of any Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions. “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996, Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, as
the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Hostile Acquisition” means the Acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such Acquisition) by resolutions of
the board of directors of such Person (or by similar action if such Person is
not a corporation) or if such approval has been withdrawn.

 

“Identified Potential Acquisition” means the potential Acquisition identified to
the Administrative Agent prior to the Closing Date.

 



16

 



 

“Identified Potential Acquisition Documents” means the acquisition agreement
with respect to the Identified Potential Acquisition, together with all exhibits
and schedules thereto, and all other agreements, instruments and documents
executed and delivered in connection with the Identified Potential Acquisition.
For the avoidance of doubt, the Loan Documents shall not constitute “Identified
Potential Acquisition Documents”.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Incremental Facility Amendment” has the meaning specified in Section 2.16.

 

“Incremental Facility Loans” has the meaning specified in Section 2.16.

 

“Incremental Request” has the meaning specified in Section 2.16.

 

“Incremental Revolving Commitments” has the meaning specified in Section 2.16.

 

“Incremental Revolving Loans” has the meaning specified in Section 2.16.

 

“Incremental Term Facility” has the meaning specified in Section 2.16.

 

“Incremental Term Loans” has the meaning specified in Section 2.16.

 

“Indebtedness” means, as to any Person at a particular time, without duplication
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided, that for purposes of Section 8.01(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (d) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) Off-Balance Sheet Liabilities, (i)
the Hedge Termination Value of all Hedging Obligations, (j) all Guarantees of
such Person of the type of Indebtedness described in clauses (a) through (i)
above and (k) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

17

 

 

“Insurance Brokerage Entity” means the Parent and any Subsidiary of the Parent
which is licensed by any Applicable Insurance Regulatory Authority to engage in
insurance brokerage.

 

“Insurance License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Applicable Insurance
Regulatory Authority in connection with the operation, ownership or transaction
of insurance or reinsurance business.

 

“Insurance Subsidiaries” means (a) Benefytt, LLC, an Arkansas limited liability
company and (b) any other direct or indirect Subsidiary of the Parent that is an
insurance company.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swingline Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or such other period that is twelve months or less requested
by the Borrower and consented to by all of the Appropriate Lenders; provided
that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) purchase or other acquisition
of any Capital Stock of another Person, (b) a loan, advance, other evidence of
indebtedness or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other indebtedness or equity participation
or interest in, another Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” means all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of their respective
businesses that the Parent or any of its Subsidiaries owns, or possesses the
legal right to use.

 

“IRS” means the United States Internal Revenue Service.

 

18

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.10 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 6.10 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

 

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such affiliate.

 

19

 

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Revolving Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. As of the Closing Date, the Letter of Credit Sublimit is set forth
on Schedule 2.01.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).

 

“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing), but not including any approval of any Applicable Insurance
Regulatory Authority required in connection with a change in control of any
Insurance Subsidiary.

 

“Limited Condition Acquisition” means any Permitted Acquisition by one or more
of the Loan Parties or their Subsidiaries financed in whole or in part with the
substantially concurrent incurrence of a Loan, but whose consummation is not
conditioned on the availability of, or on obtaining, third-party financing and
which is consummated no more than one hundred eighty (180) days after the
applicable Limited Condition Acquisition Agreement date is executed and
effective.

 

“Limited Condition Acquisition Agreement” has the meaning specified in Section
1.08.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swingline Loan or the Term A-1 Loan, and shall
include as the context requires, any Incremental Facility Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, each Incremental Facility Amendment
and the Fee Letter (but specifically excluding Secured Hedge Agreements and any
Secured Cash Management Agreements).

 

20

 

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit 2.02 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Master Agreement” has the meaning specified in the definition of “Hedging
Transaction.”

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (a)
the business, results of operations, financial condition, assets, liabilities or
prospects of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Loan Parties, as a whole, to perform their obligations under the Loan
Documents, (c) the rights and remedies of the Administrative Agent and the
Lenders under any of the Loan Documents or (d) the legality, validity or
enforceability of any of the Loan Documents.

 

“Material Agreements” means (a) all agreements, indentures or notes governing
the terms of any Material Indebtedness, (b) all employment and non-compete
agreements with management, (c) all leases of real property, and (d) all other
agreements, documents, contracts, indentures and instruments pursuant to which
(i) any Loan Party or any of its Subsidiaries (other than an Insurance
Subsidiary) are obligated to make payments in any twelve month period of
$1,000,000 or more, (ii) any Loan Party or any of its Subsidiaries (other than
an Insurance Subsidiary) expects to receive revenue in any twelve month period
of $1,000,000 or more and (iii) a default, breach or termination thereof would
reasonably be expected to result in a Material Adverse Effect.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) and Hedging Obligations of the Parent or any of its Subsidiaries
(other than an Insurance Subsidiary), individually or in an aggregate committed
or outstanding principal amount exceeding $5,000,000. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.

 

“Maturity Date” means June 5, 2022; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

21

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Parent makes or is obligated to make
contributions or with respect to which the Parent has any liability (including
on account of an ERISA Affiliate).

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary (other than an Insurance
Subsidiary) in respect of any Disposition, Debt Issuance or Recovery Event, net
of (a) direct costs incurred in connection therewith (including legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition or any
Recovery Event, the amount necessary to retire any Indebtedness secured by a
Lien permitted by Section 7.02 (ranking senior to any Lien of the Administrative
Agent) on the related property; it being understood that “Net Cash Proceeds”
shall include any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any such
Subsidiary in any Disposition, Debt Issuance or Recovery Event.

 

“Net Mark-to-Market Exposure” of any Person means, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” means the fair market value of the cost
to such Person of replacing the Hedging Transaction giving rise to such Hedging
Obligation as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Transaction as
of the date of determination (assuming such Hedging Transaction were to be
terminated as of that date).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and (ii) all obligations of any Loan Party or any Subsidiary (other than
an Insurance Subsidiary) owing to a Cash Management Bank or a Hedge Bank in
respect of Secured Cash Management Agreements or Secured Hedge Agreements, in
each case identified in clauses (i) and (ii) whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations” of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.

 

22

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“OSHA” means the Occupational Safety and Health Act of 1970, as amended from
time to time, and any successor statute.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Other Term Loans” has the meaning specified in Section 2.16.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Parent” means Health Insurance Innovations, Inc., a Delaware corporation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

23

 

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Acquisition” any Acquisition that either has been approved in writing
by the Required Lenders or with respect to which all of the following conditions
shall have been satisfied:

 

(a) the Acquired Business is in the same or similar line of business as the
Parent and its Subsidiaries and has its primary operations within the United
States of America;

 

(b) the Acquisition shall not be a Hostile Acquisition;

 

(c) subject to Section 1.08 in the case of an Incremental Term Facility used to
finance a Limited Condition Acquisition, (i) no Default or Event of Default
shall exist and be continuing immediately before or immediately after giving
effect to such Acquisition, (ii) the representations and warranties made by each
of the Loan Parties in each Loan Document shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by concepts of materiality or a Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects) as if made on the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date
(other than those representations and warranties that are expressly qualified by
concepts of materiality or a Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date), and except that for purposes of this clause (ii), the
representations and warranties contained in Section 5.04 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, (iii) after giving effect to such Acquisition on
a Pro Forma Basis, (A) the Parent shall be in compliance with the financial
covenants set forth in Section 7.20 for the period of four (4) Fiscal Quarters
most recently ended prior to the date of determination for which financial
statements were delivered under Section 6.01(a) or (b) and (B) the Consolidated
Total Leverage Ratio shall be no greater than the ratio that is 0.25:1.0 (a
“quarter turn”) less than the maximum Consolidated Total Leverage Ratio then
permitted under Section 7.20(a), and (iv) at least five (5) Business Days prior
to the consummation of such Acquisition, the Parent shall have delivered to the
Administrative Agent a duly completed Pro Forma Compliance Certificate;

 

(d) in the case of any Acquisition for which the aggregate consideration is
greater than $15,000,000, prior to the consummation of such Acquisition, the
Parent shall have furnished to the Administrative Agent such financial and other
information as to such Acquisition or the Acquired Business as the
Administrative Agent or the Required Lenders may reasonably request including,
without limitation, (i) a description of the material terms of such Acquisition
and (ii) either, at the Parent’s option, (A) audited financial statements of the
Acquired Business for its most recent Fiscal Year ended, which audited financial
statements shall have been audited by an independent public accountant
reasonably satisfactory to the Administrative Agent, and financial statements
for any Fiscal Quarters ended within the Fiscal Year to date prepared by
management of the Acquired Business (which shall be certified by the chief
financial officer or treasurer (or manager or member holding performing similar
roles) of the Acquired Business as fairly presenting in all material respects
the consolidated financial condition of the Acquired Business and its
subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied subject to year-end
audit adjustments and the absence of footnotes in the case of the statements),
or (B) a quality of earnings report or other due diligence report on the
Acquired Business from a third party reasonably acceptable to the Administrative
Agent, which report shall be in form and detail reasonably satisfactory to the
Administrative Agent;

 

24

 

 

(e) if a new Subsidiary is formed or acquired as a result of or in connection
with such Acquisition, the Parent shall have caused such Subsidiary to join as a
Guarantor within ten (10) business days of the Acquisition as provided for in
Sections 6.10 and 6.11 in connection therewith; and

 

(f) the aggregate cash and non-cash consideration (including any assumption of
Indebtedness, deferred purchase price and any earn-out obligations (in the case
of earn-out obligations, included only to the extent such earn-out obligations
should be recorded as a liability on the financial statements of the Parent and
its Subsidiaries in accordance with GAAP in connection with such Acquisition)
and any equity consideration) paid by the Parent and its Subsidiaries shall not
exceed for all Acquisitions occurring in any Fiscal Year, $40,000,000.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by applicable Law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(b) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by applicable Law in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other applicable social
security Laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment and attachment liens not giving rise to a Default or an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

 

(f) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

 

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by applicable Law or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent and its Subsidiaries taken as a
whole; and

 

25

 

 

(h) any interest of title of a lessor under, and Liens arising from Uniform
Commercial Code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Tax Distributions” means cash distributions made by the Borrower
(with respect to any period for which the Borrower is a limited liability
company, partnership or S corporation) to the holders of its Capital Stock to
provide such holders with funds to pay any federal, state or local income (or
similar) taxes attributable to such holders’ ownership interest in the Borrower,
including pursuant to the Tax Receivable Agreement. Such distributions shall be
made to such holders on an equal basis per unit of Capital Stock based upon the
tax rate of the holder of such Capital Stock having the highest tax rate.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Personal Information” means (a) all information that could reveal the identity
of any natural Person; and (b) all other information regarding natural Persons,
the collection, use, or disclosure of which is subject to the requirement of
Healthcare Laws, including without limitation information regarding patient care
or payment for patient care.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 6.01.

 

“Pro Forma Basis” means, for purposes of calculating compliance with respect to
any Disposition, Recovery Event, Permitted Acquisition, Restricted Payment,
increase in the Aggregate Revolving Commitments or incurrence of an Incremental
Term Loan pursuant to Section 2.16 or incurrence of Indebtedness, or any other
transaction subject to calculation on a “Pro Forma Basis” as indicated herein,
that such transaction shall be deemed to have occurred as of the first day of
the period of four (4) Fiscal Quarters most recently ended for which the Parent
has delivered financial statements pursuant to Section 6.01(a) or (b). For
purposes of any such calculation in respect of any Permitted Acquisition, (a)
income statement and cash flow statement items attributable to the Person or
property subject to such Permitted Acquisition shall be included in Consolidated
EBITDA to the extent such items are included in such income statement and cash
flow statement items of the Parent and its Subsidiaries in accordance with the
definition of “Consolidated EBITDA” set forth in Section 1.01; (b) any
Indebtedness incurred or assumed by the Parent or any Subsidiary (including the
Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; and (c) Consolidated Capital Expenditures
attributable to the Person or property acquired shall be included beginning as
of the first day of the applicable period.

 

“Pro Forma Budget” shall have the meaning set forth in Section 6.01(d).

 

26

 

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent containing (a) reasonably detailed calculations of the financial
covenants set forth in Section 7.20 recomputed as of the end of the period of
the four (4) Fiscal Quarters most recently ended for which the Parent has
delivered financial statements pursuant to Section 6.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis and (b) if delivered
in connection with any Permitted Acquisition, certifications that clauses (a)
through (h) of the definition of “Permitted Acquisition” have been satisfied (or
will be satisfied in the time permitted under this Agreement).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.01.

 

“QFC” has the meaning specified in Section 11.21.

 

“QFC Credit Support” has the meaning specified in Section 11.21.

 

“Qualified Acquisition” means a Permitted Acquisition with aggregate
consideration of at least $20,000,000; provided, that, for any such Permitted
Acquisition to qualify as a Qualified Acquisition, a Responsible Officer of the
Borrower shall have delivered to the Administrative Agent a certificate (any
such certificate, a “Qualified Acquisition Notice”) on or prior to the
consummation of such Permitted Acquisition, (x) certifying that the Permitted
Acquisition meets the criteria set forth before the proviso above and (y)
notifying the Administrative Agent that the Borrower has elected to treat such
Permitted Acquisition as a Qualified Acquisition.

 

“Qualified Acquisition Notice” has the meaning specified in the definition of
“Qualified Acquisition”.

 

“Qualified Acquisition Pro Forma Determination” means, to the extent required in
connection with determining the permissibility of any Permitted Acquisition that
constitutes a Qualified Acquisition, the determination required by clause
(c)(iii) in the definition of “Permitted Acquisition”.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Statutory Statement” means the quarterly statutory financial
statement of an Insurance Subsidiary required to be filed with the Applicable
Department of Insurance.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Parent or
any Subsidiary.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

27

 

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” means Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

 

28

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable as such amount may be adjusted from
time to time in accordance with this Agreement. Revolving Commitments shall
include any Incremental Revolving Commitment.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Sanctioned Country” means, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, or (c) any other relevant sanctions authority.

 

“SAP” means, as to an Insurance Subsidiary, the statutory accounting practices
prescribed or permitted by the Applicable Insurance Regulatory Authority for the
preparation of its financial statements and other reports by insurance
corporations of the same type as such Insurance Subsidiary in effect on the date
such statements or reports are to be prepared.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary (excluding any
Insurance Subsidiary) and any Cash Management Bank with respect to such Cash
Management Agreement. For the avoidance of doubt, a holder of Obligations in
respect of Secured Cash Management Agreements shall be subject to the last
paragraph of Section 8.03 and Section 9.11.

 

29

 

 

“Secured Hedge Agreement” means any Hedging Transaction that is entered into by
and between any Loan Party or any Subsidiary (excluding any Insurance
Subsidiary) and any Hedge Bank with respect to such Hedging Transaction. For the
avoidance of doubt, a holder of Obligations in respect of Secured Hedge
Agreements shall be subject to the last paragraph of Section 8.03 and Section
9.11.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Loan Parties.

 

“Social Security Act” means the Social Security Act of 1965.

 

“Solvent” or “Solvency” means, with respect to the Loan Parties on a particular
date, that on such date (a) the present fair saleable value of the property and
assets of the Loan Parties and their Subsidiaries, on a consolidated basis, is
greater than the total amount of liabilities, including subordinated and
contingent liabilities, of the Loan Parties and their Subsidiaries, on a
consolidated basis; (b) the present fair saleable value of the property and
assets of the Loan Parties and their Subsidiaries, on a consolidated basis, is
not less than the amount that will be required to pay the probable liability of
the Loan Parties and their Subsidiaries, on a consolidated basis, on their debts
and liabilities, including subordinated and contingent liabilities, as they
become absolute and matured; (c) the Loan Parties do not intend to, and the Loan
Parties do not believe that they will, on a consolidated basis, incur debts or
liabilities beyond their ability to pay as such debts and liabilities mature;
and (d) the Loan Parties and their Subsidiaries, on a consolidated basis do not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted. The amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that would reasonably be expected to become an actual or matured
liability.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.08).

 

“Specified Transaction” means any Acquisition, any Disposition, any Investment,
any incurrence of Indebtedness, any Restricted Payment or any other event that
by the terms of the Loan Documents requires compliance on a Pro Forma Basis with
a test or covenant, calculation as to Pro Forma Effect with respect to a test or
covenant or requires such test or covenant to be calculated on a Pro Forma
Basis.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Supported QFC” has the meaning specified in Section 11.21.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

30

 

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor Swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Commitments. The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments. As of the Closing Date,
the Swingline Sublimit is set forth on Schedule 2.01.

 

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Accounting Standards Codification Sections 840-10 and 840-20, as amended and (b)
the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” means, with respect to any Person, the sum of (a)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication, (b) all rental and
purchase price payment obligations of such Person under such Synthetic Leases
assuming such Person exercises the option to purchase the lease property at the
end of the lease term.

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of February 13, 2013, among Parent, Borrower and the Series B Members of the
Borrower that are signatories thereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A-1 Loan” has the meaning specified in Section 2.01(b) and includes any
Incremental Term Loan increasing such Term A-1 Loan.

 

“Term A-1 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A-1 Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A-1 Loan Commitments of all of the
Lenders as in effect on the Closing Date is $150,000,000.

 

“Term Loans” means the Term A-1 Loan, and includes any Incremental Term Loan.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the Outstanding Amount of all Loans of
such Lender at such time and such Lender’s participation in L/C Obligations and
Swingline Loans at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.

 

31

 

 

“Trading with the Enemy Act” means the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect from
time to time.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Revolving Commitment Fee” has the meaning specified in Section 2.09(a).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA “Write-Down and Conversion
Powers” means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

 

32

 

 

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Parent’s Annual Report on Form 10-K
for the Fiscal Year ended December 31, 2018, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Loan Parties and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

33

 

 

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement or
covenant set forth in any Loan Document, and either the Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement or covenant shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the financial statements for the Fiscal Year ended
December 31, 2016 for all purposes of this Agreement, notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.20
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis with respect to (i) any Disposition of all of the Capital Stock
of, or all or substantially all of the assets of, a Subsidiary, (ii) any
Disposition of a line of business or division of any Loan Party or Subsidiary,
or (iii) any Acquisition or Recovery Event, in each case, occurring during the
applicable period.

 

1.04 Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

 

1.06 Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

34

 

 

1.07 Rules of Interpretation with Respect to the Insurance Subsidiaries.

 

Should an applicable Governmental Authority notify any Loan Party of a
potentially actionable issue or concern related to control of any Insurance
Subsidiary on the basis that the Administrative Agent or any Lender is
potentially a control person or determine that the Administrative Agent or any
Lender is acting as a control person, in each case as defined or used under
applicable Laws, of such Insurance Subsidiary due to one or more provisions of
this Agreement, the parties agree to promptly further negotiate in good faith to
modify this Agreement such that the Administrative Agent or such Lender is not
considered by such Governmental Authority to be a control person of such
Insurance Subsidiary and to effect the original intent of the parties as closely
as possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

 

1.08 Limited Condition Acquisitions.

 

It is understood and agreed that, notwithstanding anything to the contrary in
this Agreement, if the proceeds of any Incremental Term Facility are being used
to finance a Limited Condition Acquisition, and the Borrower has obtained
commitments of Lenders to fund such Incremental Term Facility (“Incremental
Financing Commitments”), then (i) the conditions set forth in Section 2.16(b),
Section 2.16(d), Section 4.02(a), Section 4.02(b), and clauses (c)(i) and
(c)(ii) in the definition of “Permitted Acquisition” shall be limited as
follows, if and to the extent such Lenders so agree in their Incremental
Financing Commitments: (A) the conditions set forth in Section 2.16(d), Section
4.02(a) and clause (c)(ii) of the definition of “Permitted Acquisition” shall be
limited such that the only representations and warranties the accuracy of which
shall be a condition to the availability of such Incremental Term Facility shall
be (1) customary “specified representations”, and (2) such representations and
warranties under the definitive agreement governing such Limited Condition
Acquisition (the “Limited Condition Acquisition Agreement”) as entitle the
applicable Loan Party (or the applicable Subsidiary) to terminate its
obligations under such Limited Condition Acquisition Agreement or decline to
consummate such Limited Condition Acquisition, in each case, without paying any
penalty or compensation to the other party or incurring liability for breach if
such representations and warranties fail to be true and correct, and (B) the
reference in Section 2.16(b), Section 4.02(b) and clause (c)(i) in the
definition of “Permitted Acquisition” to no Default or no Event of Default, as
applicable, means (1) no Default or no Event of Default, as applicable, shall
have occurred and be continuing at the time of the execution of the Limited
Condition Acquisition Agreement, and (2) no Event of Default under Section
8.01(a), 8.01(b), 8.01(g), 8.01(h) or 8.01(i) shall have occurred and be
continuing at the time of the funding of such Incremental Term Facility in
connection with the consummation of such Limited Condition Acquisition, and (ii)
for purposes of determining whether the conditions set forth in Section 2.16(c)
or clause (c)(iii) in the definition of “Permitted Acquisition” have been
satisfied in connection with such Limited Condition Acquisition, at the option
of the Borrower (the Borrower’s election to exercise such option in connection
with any Limited Condition Acquisition, a “LCA Election”), the date of
determination of whether any such condition has been satisfied shall be deemed
to be the date the definitive agreement governing such Limited Condition
Acquisition is executed (the “LCA Test Date”), and if, for the Limited Condition
Acquisition and the funding of such Incremental Term Facility in connection with
the consummation of such Limited Condition Acquisition, the Loan Party or the
applicable Subsidiary would have satisfied such condition on the relevant LCA
Test Date, such condition shall be deemed to have been satisfied. If the
Borrower has made a LCA Election for any Limited Condition Acquisition, then in
connection with any calculation of any ratio, test or basket availability with
respect to any Specified Transaction (each, a “Subsequent Transaction”)
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated and the date that the
definitive agreement governing such Limited Condition Acquisition is terminated
or expires without consummation of such Limited Condition Acquisition, for
purposes of determining whether such Subsequent Transaction is permitted under
this Agreement, any such ratio, test or basket shall be calculated and tested
both on (x) a Pro Forma Basis assuming such Limited Condition Acquisition and
the other transactions in connection therewith have been consummated until such
time as the applicable Limited Condition Acquisition has actually closed or the
applicable Limited Condition Acquisition Agreement has been terminated or
expires without consummation of such Limited Condition Acquisition, and (y) a
standalone basis without giving effect to such Limited Condition Acquisition and
the other transactions in connection therewith. It is understood and agreed that
this Section 1.08 shall not limit the conditions set forth in Section 4.02 or in
the definition of “Permitted Acquisition” with respect to any proposed Borrowing
of Revolving Loans or Swingline Loans or any issuance of Letters of Credit, in
each case, in connection with such Limited Condition Acquisition or otherwise.

 

35

 

 

Article II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loans.

 

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.

 

(b) Term A-1 Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A-1 Loan”)
to the Borrower in Dollars on the Closing Date in an amount not to exceed such
Lender’s Term A-1 Loan Commitment. Amounts repaid on the Term A-1 Loan may not
be reborrowed. The Term A-1 Loan may consist of Base Rate Loans or Eurodollar
Rate Loans, or a combination thereof, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the entire principal thereof then outstanding). Each Loan Notice shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

 

36

 

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of an Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurodollar Rate Loans be converted immediately to Base
Rate Loans.

 

(d) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.

 

37

 

 

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

(g) This Section 2.02 shall not apply to Swingline Loans.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii) The L/C Issuer shall not issue any Letter of Credit if:

 

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Credit Exposure have approved such expiry date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

 

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

38

 

 

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

 

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

 

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the Borrower
or such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion; or

 

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

39

 

  

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their reasonable
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

40

 

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its reasonable discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving Loan that is a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

 

41

 

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

 

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Loan Party or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

42

 

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

43

 

 

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

 

44

 

 

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such Law or practice.

 

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the 10 Business Days after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

45

 

 

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04 Swingline Loans.

 

(a) Swingline Facility. Subject to the terms and conditions set forth herein,
the Swingline Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swingline
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Sublimit, notwithstanding the fact that
such Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swingline Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swingline
Loan, (A) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments and (B) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment, (ii) the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan
and (iii) the Swingline Lender shall not be under any obligation to make any
Swingline Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swingline
Loan shall be a Base Rate Loan. Immediately upon the making of a Swingline Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swingline Loan.

 

(b) Borrowing Procedures. Each Borrowing of Swingline Loans shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swingline Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swingline Lender and the Administrative Agent of a Swingline Loan Notice.
Each such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swingline Loans (A)
directing the Swingline Lender not to make such Swingline Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower.

 

46

 

 

(c) Refinancing of Swingline Loans.

 

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make a Revolving Loan that is a
Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02. The Swingline Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

 

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swingline Lender
as set forth herein shall be deemed to be a request by the Swingline Lender that
each of the Lenders fund its risk participation in the relevant Swingline Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

47

 

 

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

 

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.

 

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 



48

 

 

2.05 Prepayments.

 

(a) Voluntary Prepayments of Loans.

 

(i) Revolving Loans and Term Loans. The Borrower may, upon delivery of a Notice
of Loan Prepayment to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loans in whole or in part
without premium or penalty; provided that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (D) any prepayment of the Term A-1 Loan
and Incremental Term Loans shall be applied, in each case, as directed by the
Borrower in writing at the time such prepayment is made (and in the absence of
any direction, pro rata to all outstanding Term Loans and in direct of order of
maturity to the remaining quarterly principal installments thereof). Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, such prepayments shall be
paid to the Lenders in accordance with their respective Applicable Percentages.

 

(ii) Swingline Loans. The Borrower may, upon notice to the Swingline Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Swingline Lender, (i)
such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Swingline
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.

 

(b) Mandatory Prepayments of Loans.

 

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swingline Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swingline Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

 

49

 

 

(ii) Dispositions and Recovery Events. The Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Subsidiary from all Dispositions (other than Dispositions by any
Insurance Subsidiary in the ordinary course of business) and Recovery Events to
the extent such Net Cash Proceeds are not reinvested in assets (excluding
current assets as classified by GAAP) that are useful in the business of the
Borrower and its Subsidiaries within 180 days of the date of such Disposition or
Recovery Event (it being understood that such prepayment shall be due
immediately upon the expiration of such 180 day period).

 

(iii) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.

 

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

 

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swingline Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

 

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), first pro rata to the Term A-1 Loan and any Incremental Term Loans (in
each case ratably to the remaining principal amortization payments), second,
ratably to the L/C Borrowings and the Swingline Loans, third, to the outstanding
Revolving Loans, and, fourth, to Cash Collateralize the remaining L/C
Obligations (with a corresponding reduction in the Aggregate Revolving
Commitments in the cases of clauses second through fourth).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06 Termination or Reduction of Aggregate Revolving Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
(iv) the Borrower shall not terminate or reduce the Letter of Credit Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit, (v) the Borrower shall not terminate or reduce the Swingline Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swingline Loans would exceed the Swingline Sublimit and
(vi) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit exceeds the
amount of the Aggregate Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction.
Any reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.

 

50

 

 

2.07 Repayment of Loans.

 

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

 

(b) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten Business Days after such Swingline Loan is made and
(ii) the Maturity Date.

 

(c) Term A-1 Loan. The Borrower shall repay the outstanding principal amount of
the Term A-1 Loan in installments on the dates and in the amounts set forth in
the table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05 and increases with respect to any
increase to the Term A-1 Loan pursuant to Section 2.16), unless accelerated
sooner pursuant to Section 8.02:

 

Payment Dates  Principal Amortization Payment         September 30, 2019 
$1,875,000.00  December 31, 2019  $1,875,000.00  March 31, 2020  $1,875,000.00 
June 30, 2020  $1,875,000.00  September 30, 2020  $2,812,500.00  December 31,
2020  $2,812,500.00  March 31, 2021  $2,812,500.00  June 30, 2021 
$2,812,500.00  September 30, 2021  $3,750,000.00  December 31, 2021 
$3,750,000.00  March 31, 2022  $3,750,000.00  Maturity Date   Outstanding amount
of Term A-1 Loan 

 

provided, however, that (i) if any principal repayment installment to be made by
the Borrower (other than principal repayment installments on Eurodollar Rate
Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (ii) if any principal repayment installment to be made by the
Borrower on a Eurodollar Rate Loan shall come due on a day other than a Business
Day, such principal repayment installment shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such principal repayment installment into another calendar month, in which event
such principal repayment installment shall be due on the immediately preceding
Business Day.

 

51

 

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate; and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of the Base Rate plus the Applicable Rate. To
the extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a) Unused Revolving Commitment Fee. The Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Loans and (z) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15 (the “Unused Revolving Commitment Fee”). For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the Unused Revolving Commitment Fee. The Unused
Revolving Commitment Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Unused Revolving Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

52

 

 

(b) Other Fees.

 

(i) The Borrower shall pay to MLPFS and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under this Agreement to the payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Revolving Commitments
and the repayment of all other Obligations hereunder.

 

53

 

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.07(b) and as otherwise specifically provided for in
this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

54

 

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

55

 

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Subsidiary (as
to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

 

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c) or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(b) and any Cash Collateral provided
by the Defaulting Lender).

 

56

 

 

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.14(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the L/C
Issuer as herein provided (other than Liens permitted under clause (f) of the
definition of Permitted Encumbrances), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15 Defaulting Lenders.

 

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

57

 

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise as may be required under the
Loan Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii) Certain Fees.

 

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

58

 

 

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

 

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 11.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(c) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (b) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

 

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

59

 

 

2.16 Incremental Facility Loans.

 

Subject to the terms and conditions set forth herein, the Borrower shall have
the right, from time to time and upon at least ten Business Days’ prior written
notice to the Administrative Agent (an “Incremental Request”), to request to
incur additional term loans under a then existing tranche and/or add one or more
additional tranches of term loans (“Other Term Loans” and, together with any
additional term loans under a then existing tranche incurred pursuant to this
Section 2.16, the “Incremental Term Loans”; and any credit facility for
providing for any Incremental Term Loans being referred to as an “Incremental
Term Facility”) and/or increase the Aggregate Revolving Commitments (the
“Incremental Revolving Commitments”; and revolving loans made thereunder the
“Incremental Revolving Loans”; the Incremental Revolving Loans, together with
the Incremental Term Loans are referred to herein as the “Incremental Facility
Loans”) subject, however, in any such case, to satisfaction of the following
conditions precedent:

 

(a) the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Loans effected pursuant to this Section 2.16 shall not exceed
$50,000,000;

 

(b) subject to Section 1.08 in the case of an Incremental Term Facility used to
finance a Limited Condition Acquisition, on the date on which any Incremental
Facility Amendment is to become effective, both immediately prior to and
immediately after giving effect to the incurrence of such Incremental Facility
Loans (assuming that the full amount of the Incremental Facility Loans shall
have been funded on such date) and any related transactions, no Default shall
have occurred and be continuing;

 

(c) subject to Section 1.08 in the case of an Incremental Term Facility used to
finance a Limited Condition Acquisition, after giving effect to the incurrence
of such Incremental Facility Loans (assuming the full amount of the Incremental
Facility Loans have been funded) and any related transactions, on a Pro Forma
Basis, the Loan Parties shall be in compliance with the financial covenants set
forth in Section 7.20;

 

(d) subject to Section 1.08 in the case of an Incremental Term Facility used to
finance a Limited Condition Acquisition, the representations and warranties set
forth in Article V shall be true and correct in all material respects (or if
such representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) on and as of the date on which such
Incremental Facility Amendment is to become effective, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date;

 

(e) such Incremental Facility Loans shall be in a minimum amount of $5,000,000
and in integral multiples of $500,000 in excess thereof (or such lesser amounts
as agreed by the Administrative Agent);

 

(f) any Incremental Revolving Commitments shall be made on the same terms and
provisions (other than upfront fees) as apply to the existing Revolving
Commitments, including with respect to maturity date, interest rate and
prepayment provisions, and shall not constitute a credit facility separate and
apart from the existing revolving credit facility set forth in Section 2.01(a);

 

60

 

 

(g) any Incremental Term Loans that constitute additional term loans under a
then existing tranche of term loans shall be made on the same terms and
provisions (other than upfront fees) as apply to such outstanding term loans,
including with respect to maturity date, interest rate and prepayment
provisions, and shall not constitute a credit facility separate and apart from
such term loans;

 

(h) in the case of any Other Term Loans, such Other Term Loans shall: (A) rank
pari passu in right of payment priority with the existing Term Loans, (B) share
ratably in rights in the Collateral and the Guaranty, (C) have a maturity date
that is no earlier than the Maturity Date for the Term A-1 Loan, (D) have a
Weighted Average Life to Maturity that is no shorter than the Weighted Average
Life to Maturity of the Term A-1 Loan (it being understood that, subject to the
foregoing, the amortization schedule applicable to such Incremental Term Loans
shall be determined by the Borrower and the Lenders of such Incremental Term
Loans) and (E) otherwise be on terms reasonably satisfactory to the
Administrative Agent, provided that, such terms and documentation relating to
such Other Term Loans shall be on terms not materially more onerous, taken as a
whole, to the Borrower than the existing Term Loans (except to the extent
permitted above with respect to the maturity date, amortization and interest
rate and other than terms which are applicable only after the Maturity Date of
the Term Loan);

 

(i) in the case of any Incremental Term Loans, such Incremental Term Loans shall
not have an All-In Yield that is greater than the All-In Yield payable pursuant
to the terms of this Agreement (as amended through the date of such calculation)
with respect to the Term Loan plus 50 basis points per annum, unless the
interest rate with respect to the Term Loan shall be increased (pursuant to the
applicable Incremental Facility Amendment) so as to cause the then applicable
All-In Yield under this Agreement on the Term Loan to equal the All-In Yield
then applicable to such Incremental Term Loans minus 50 basis points per annum;

 

(j) the Administrative Agent shall have received additional commitments in a
corresponding amount of such requested Incremental Facility Loans from either
existing Lenders and/or one or more other institutions that qualify as Eligible
Assignees (it being understood and agreed that no existing Lender shall be
required to provide an additional commitment);

 

(k) the Administrative Agent shall have received customary closing certificates
and legal opinions and all other documents (including resolutions of the manager
or board of directors of the Loan Parties) it may reasonably request relating to
the corporate or other necessary authority for such Incremental Facility Loans
and the validity of such Incremental Facility Loans, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(l) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Obligations (in a manner consistent with
the terms of the Loan Documents) after giving effect to such Incremental
Facility.

 

61

 

 

Each Incremental Term Facility and any Incremental Revolving Commitments shall
be evidenced by an amendment (an “Incremental Facility Amendment”) to this
Agreement, giving effect to the modifications permitted by this Section 2.16
(and subject to the limitations set forth in the immediately preceding
paragraph), executed by the Loan Parties, the Administrative Agent and each
Lender providing a portion of the Incremental Term Facility and/or Incremental
Revolving Commitments, as applicable; which such amendment, when so executed,
shall amend this Agreement as provided therein. Each Incremental Facility
Amendment shall also require such amendments to the Loan Documents, and such
other new Loan Documents, as the Administrative Agent reasonably deems necessary
or appropriate to effect the modifications and credit extensions permitted by
this Section 2.16. Neither any Incremental Facility Amendment, nor any such
amendments to the other Loan Documents or such other new Loan Documents, shall
be required to be executed or approved by any Lender, other than the Lenders
providing such Incremental Term Loans and/or Incremental Revolving Commitments,
as applicable, and the Administrative Agent, in order to be effective. The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth above and
as such other conditions as requested by the Lenders under the Incremental
Facility Loans established in connection therewith.

 

Article III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

62

 

 

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

63

 

 

(d) Evidence of Payments. As soon as practicable, after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders; Tax Documentation.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required to the extent that in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

64

 

 

(II) executed copies of IRS Form W-8ECI;

 

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or

 

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01-D on behalf of each such direct and indirect
partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

65

 

 

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f) Status of Administrative Agent. The Administrative Agent, and any
replacement or successor Administrative Agent, shall deliver a duly executed IRS
Form W-9 to the Borrower on or prior to the date it becomes Administrative Agent
hereunder.

 

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.

 

66

 

 

3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

 

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

67

 

 

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this section, (2) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

 

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

68

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower is reasonably necessary in
connection with the administration of this Agreement).

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

69

 

 

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay the Administrative
Agent for the benefit of such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within ten days after receipt
thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

 

70

 

 

3.05 Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer, as applicable, shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, as applicable, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

 

71

 

 

3.07 Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and the Facility
Termination Date.

 

Article IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon, and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to,
the satisfaction of the following conditions precedent:

 

(a) Receipt by the Administrative Agent of the following, each in form and
substance satisfactory to the Administrative Agent and each Lender:

 

(i) Loan Documents. Executed counterparts of this Agreement and the other Loan
Documents, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.

 

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date.

 

(iii) Organization Documents, Resolutions, Etc.

 

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

 

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

 

72

 

 

(iv) Personal Property Collateral.

 

(A) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(B) all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the Law of the jurisdiction of organization of such Person); and

 

(C) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties.

 

(v) Evidence of Insurance. Copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including naming the
Administrative Agent and its successors and assigns as additional insured (in
the case of liability insurance) or lender’s loss payee (in the case of property
insurance) on behalf of the Lenders.

 

(vi) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied.

 

(b) Closing Date Acquisition.

 

(i) The final terms and conditions of the Closing Date Acquisition shall be
reasonably satisfactory to the Administrative Agent and the Borrower shall have
delivered to the Administrative Agent true and complete copies of the Closing
Date Acquisition Documents (and all schedules and exhibits thereto) and any and
all amendments or modifications thereto; and

 

(ii) The Closing Date Acquisition shall have been consummated substantially
concurrently with the initial funding of the Credit Extensions under this
Agreement on the Closing Date, in compliance with applicable Law and in
accordance in all material respects with the applicable Closing Date Acquisition
Documents.

 

(c) KYC Information.

 

(i) Upon the reasonable request of any Lender made at least ten days prior to
the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.

 

73

 

 

(ii) At least five days prior to the Closing Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification in relation to the Borrower.

 

(d) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

 

(e) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02 Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

(a) Subject to Section 1.08 in the case of an Incremental Term Facility used to
finance a Limited Condition Acquisition, the representations and warranties of
each Loan Party contained in this Agreement or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by
concepts of materiality or a Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by concepts of
materiality or a Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date.

 

(b) Subject to Section 1.08 in the case of an Incremental Term Facility used to
finance a Limited Condition Acquisition, no Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.

 

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

74

 

 

Article V.

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

 

5.01 Existence; Power.

 

The Parent and each of its Subsidiaries (a) is duly organized, validly existing
and in good standing as a corporation, partnership or limited liability company
under the applicable Laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted, and (c)
is duly qualified to do business, and is in good standing, in each jurisdiction
where such qualification is required, except where a failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.

 

5.02 Organizational Power; Authority.

 

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action. This Agreement has been duly executed
and delivered by each Loan Party, and constitutes, and each other Loan Document
to which any Loan Party is party, when executed and delivered by such Loan
Party, will constitute a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party party thereto, in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

5.03 Governmental Approvals; No Conflicts.

 

The execution, delivery and performance by each Loan Party of this Agreement,
and by each Loan Party of the other Loan Documents to which it is a party (a) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except (i) those as have been obtained or
made and are in full force and effect and (ii) filings necessary to perfect and
maintain the perfection of the Liens created by the Collateral Documents, (b)
will not violate the Organization Documents of any Loan Party or any Law
applicable to the Parent or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (c) will not violate or result in a
default under (i) any indenture, agreement or other instrument evidencing
borrowed money Indebtedness of any of the Loan Parties and their Subsidiaries or
(ii) without duplication to the foregoing clause (c)(i), any agreement disclosed
in the Parent’s public filings with the SEC as a “Material Definitive Agreement”
and (d) will not result in the creation or imposition of any Lien on any asset
of the Parent or any of its Subsidiaries, except Liens (if any) created under
the Loan Documents.

 

5.04 Financial Statements.

 

(a) Each of the consolidated balance sheets included in the Parent’s Quarterly
Report on form 10-Q for the quarterly period ended March 31, 2019 and the
Parent’s Annual Report on Form 10-K for the Fiscal Year ended December 31, 2018,
in each case on file with the SEC, fairly presents in all material respects the
consolidated financial position of the Parent and its consolidated Subsidiaries
as of its date, and each of the consolidated statements of operations and
comprehensive income, consolidated statements of the changes in stockholders’
equity and consolidated statements of cash flows included therein fairly
presents in all material respects the financial position of the Parent and its
consolidated Subsidiaries and the results of their operations and their cash
flows for the periods set forth therein (subject, in the case of unaudited
statements, to notes and normal year-end adjustments), in each case in
accordance with GAAP consistently applied during the periods involved, except as
may be noted therein.

 

75

 

 

(b) Since December 31, 2018, there have been no changes with respect to the
Parent and its Subsidiaries which have had or would reasonably be expected to
have, singly or in the aggregate, a Material Adverse Effect.

 

5.05 Litigation and Environmental Matters.

 

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the actual knowledge of any
Responsible Officer of any Loan Party, threatened against or affecting the
Parent or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.

 

(b) Neither the Parent nor any of its Subsidiaries (i) has failed to comply with
any applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any applicable Environmental
Law, (ii) has to the actual knowledge of any Responsible Officer of any Loan
Party, become subject to any Environmental Liability or (iii) has received
written notice of any claim with respect to any Environmental Liability.

 

5.06 Compliance with Laws.

 

(a) The Parent and each Subsidiary is in compliance with (i) all applicable Laws
and all judgments, decrees and orders of any Governmental Authority (including,
without limitation, all applicable Healthcare Laws) and (ii) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b) The Parent and each of its Subsidiaries has all required licenses, permits,
certifications, authorizations and approvals of each Governmental Authority
necessary to the conduct of its respective business, including without
limitation any required under applicable Healthcare Laws (collectively,
“Healthcare Permits”), except those the absence of which would not reasonably be
expected to result in a Material Adverse Effect.

 

(c) Neither the Parent nor any Subsidiary, nor to the actual knowledge of a
Responsible Officer of the Parent or any Subsidiary, any employee, officer or
director of the Parent or any Subsidiary, has received from any Governmental
Authority written notices of violations, warning letters, criminal proceeding
notices or other enforcement actions, investigations, or inquiries under any
applicable Healthcare Laws, or other similar communication from the Governmental
Authority alleging or asserting noncompliance with any applicable Healthcare
Laws.

 

76

 

 

(d) Neither the Parent nor any Subsidiary, nor any officer, director, manager,
employee or any other personnel of the Parent or any Subsidiary has now, or in
the past, been (i) subject to a corporate integrity agreement with the United
States Department of Health and Human Services Office of the Inspector General
or a similar agreement (e.g., deferred prosecution agreement) with any other
Governmental Authority; (ii) has been convicted of or charged with any violation
of any applicable Healthcare Laws; or (iii) has been convicted of, charged with,
or, to the actual knowledge of any Responsible Officer of any Loan Party,
investigated, for any violation of applicable Healthcare Laws or any applicable
Law, fraud, theft, embezzlement, breach of fiduciary responsibility, financial
misconduct, or obstruction of an investigation, including without limitation any
that might reasonably be expected to result in exclusion, suspension or
debarment from any program of any Governmental Authority.

 

(e) The Parent and its Subsidiaries have not, and to the actual knowledge of any
Responsible Officer of any Loan Party, no officer, director, manager, employee
or any other personnel of the Parent has, directly or indirectly, in violation
of any applicable Healthcare Laws, made, agreed to make, received or agreed to
receive, any contribution, gift, bribe, rebate, payoff, influence payment,
kickback or other payment to any Person, regardless of form, whether in money,
property or services, with the specific purpose of (i) obtaining favorable
treatment in securing business for or in respect of the Parent or any of its
Subsidiaries in violation of applicable Healthcare Laws; (ii) paying for
favorable treatment for business secured for or in respect of the Parent or any
of its Subsidiaries in violation of applicable Healthcare Laws; or (iii)
inducing a referral of an individual to the Parent or any of its Subsidiaries.

 

(f) The Parent and its Subsidiaries have been, and are, in material compliance
with all Healthcare Laws applicable to Personal Information. The Parent and its
Subsidiaries have maintained in effect a data privacy and security policy that
materially complies with Healthcare Laws applicable to the conduct of its
business and the types of information that the Parent and its Subsidiaries
collect from individuals and the Parent’s and its Subsidiaries’ uses and
discloses of such information. The Parent and its Subsidiaries have not received
written notice, or to the actual knowledge of any Responsible Officer of any
Loan Party, oral notice, of any claim that the Parent, any of its Subsidiaries,
or any of their respective contractors or employees, have breached any
Healthcare Laws applicable to the collection, use or disclosure of Personal
Information.

 

5.07 No Default.

 

No Default has occurred and is continuing.

 

5.08 Investment Company Act, Etc.

 

Neither the Parent nor any of its Subsidiaries is (a) an “investment company” or
is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith.

 

5.09 Taxes.

 

The Parent and its Subsidiaries and each other Person for whose taxes the Parent
or any Subsidiary would become liable have timely filed or caused to be filed
all federal, state and other material tax returns required to be filed by them,
and have paid all federal, state and other material taxes, assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Parent or such Subsidiary, as the case may be, has set aside on its
books adequate reserves as would be required in accordance with GAAP. The
charges, accruals and reserves on the books of the Parent and its Subsidiaries
in respect of such taxes are adequate, and no tax liabilities that would be
materially in excess of the amount so provided are anticipated.

 

77

 

 

5.10 Margin Regulations.

 

None of the proceeds of any of the Loans or Letters of Credit will be used,
directly or indirectly, for “purchasing” or “carrying” any “margin stock” with
the respective meanings of each of such terms under Regulation U or for any
purpose that violates the provisions of the Regulation T, U or X. Neither the
Parent nor its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”

 

5.11 ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans.

 

5.12 Ownership of Property and Insurance.

 

(a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the
financial statements for the Fiscal Year ended December 31, 2018 or the most
recent consolidated balance sheet of the Parent delivered pursuant to Section
6.01(a) or purported to have been acquired by the Parent or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens other than Liens permitted by
Section 7.02. All leases that individually or in the aggregate are material to
the business or operations of the Parent and its Subsidiaries are valid and
subsisting and are in full force.

 

(b) Each of the Parent and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Parent and its Subsidiaries does not, to the actual knowledge of
any Responsible Officer of any Loan Party, infringe in any material respect on
the rights of any other Person.

 

(c) The properties of the Parent and its Subsidiaries are insured with insurance
companies that are, in the Parent’s reasonable business judgment, financially
sound and reputable, which are not Affiliates of the Parent, in such amounts
with such deductibles and covering such risks as, in the Parent’s reasonable
business judgment, are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Parent or any
applicable Subsidiary operates.

 

78

 

 

5.13 Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and Lenders all
agreements, instruments, and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters actually known to any
Responsible Officer of such Loan Party, that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. None of the
reports (including without limitation all reports that any Loan Party has filed
with the SEC), financial statements, certificates or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented in
writing by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading; provided, that, with respect to projected
financial information or statements regarding the outcome of, or expected fines
and penalties arising from, pending litigation, investigations, or other
proceedings, the Parent represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. As of
the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

5.14 Labor Relations.

 

There are no strikes, lockouts or other material labor disputes or grievances
against the Parent or any of its Subsidiaries, or, to the actual knowledge of
any Responsible Officer of any Loan Party, threatened against or affecting the
Parent or any of its Subsidiaries, and no significant unfair labor practice,
charges or grievances are pending against the Parent or any of its Subsidiaries,
or to the actual knowledge of any Responsible Officer of any Loan Party,
threatened against any of them before any Governmental Authority. All payments
due from the Parent or any of its Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the Parent or any such Subsidiary, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

5.15 Subsidiaries.

 

Schedule 5.15 sets forth (a) the name of, the ownership interest of each Loan
Party in, the jurisdiction of incorporation or organization of, and the type of,
each Subsidiary and identifies each Subsidiary that is a Loan Party, in each
case as of the Closing Date and (b) the authorized Capital Stock of the Parent
and each of its Subsidiaries as of the Closing Date. All issued and outstanding
Capital Stock of the Parent and each of its Subsidiaries is duly authorized and
validly issued, fully paid, non-assessable, as applicable, and, solely with
respect to the Subsidiaries, free and clear of all Liens other than those in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations. All such securities were issued in compliance in all material
respects with all applicable state and federal Laws concerning the issuance of
securities. As of the Closing Date, all of the issued and outstanding Capital
Stock of the Subsidiaries is owned by the Persons and in the amounts set forth
on Schedule 5.15. Except as set forth on Schedule 5.15, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Capital Stock of any of the Subsidiaries of the Parent.

 

5.16 Solvency.

 

After giving effect to the execution and delivery of the Loan Documents and the
making of the Loans under this Agreement, the Loan Parties are Solvent on a
consolidated basis.

 

79

 

 

5.17 Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 5.17-1 is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date
(identifying whether such real property is owned or leased and which Loan Party
owns or leases such real property). Set forth on Schedule 5.17-2 is the chief
executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date. The exact legal
name and state of organization of each Loan Party as of the Closing Date is as
set forth on the signature pages hereto. Except as set forth on Schedule 5.17-3,
no Loan Party has during the five years preceding the Closing Date (i) changed
its legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other change in structure.

 

5.18 Anti-Corruption Laws and Sanctions.

 

The Parent has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance in all material respects by the
Parent, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Parent, its
Subsidiaries and their respective officers and employees and to the actual
knowledge of the Responsible Officers of the Parent its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Parent, any Subsidiary or any of their
respective officers or employees, or (b) to the actual knowledge of the
Responsible Officers of the Parent, any director or agent of the Parent or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facilities established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transactions will violate
Anti-Corruption Laws or applicable Sanctions.

 

5.19 Perfection of Security Interests in the Collateral.

 

The Collateral Documents are effective to create in favor of the Administrative
Agent, for the benefit of itself and the holders of the Obligations, a legal,
valid and enforceable security interest in the Collateral identified therein,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law), and the Collateral Documents shall create a fully perfected Lien on, and
security interest in, all right, title and interest of the obligors thereunder
in such Collateral, in each case prior and superior in right to any other Lien
(other than Permitted Encumbrances or as otherwise permitted under Section 7.02)
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Administrative Agent, for the benefit of itself and the holders
of the Obligations, with duly executed stock powers with respect thereto, (ii)
with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when “control” (as such term
is defined in the UCC) is established by the Administrative Agent, for the
benefit of itself and the holders of the Obligations, over such interests in
accordance with the provision of Section 8-106 of the UCC, or any successor
provision, and (iii) with respect to any such Collateral that is not a
“security” (as such term is defined in the UCC), when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the pledgor (to the extent such security
interest can be perfected by filing under the UCC).

 

5.20 Insurance Licenses.

 

The Parent and each Subsidiary has all Insurance Licenses necessary (if any) to
conduct its business as presently conducted, except those the absence of which
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. To the actual knowledge of any Responsible Officer of
the Parent or any Subsidiary, (a) no Insurance License of any Subsidiary is the
subject of a proceeding for suspension or revocation or any similar proceedings,
(b) there is no sustainable basis for such a suspension or revocation, and (c)
no such suspension or revocation, or fine or penalty is threatened by any
Applicable Insurance Regulatory Authority; except, in each case referred to in
clauses (a) through (c), to the extent that such event would not reasonably be
expected to have a Material Adverse Effect.

 

80

 

 

5.21 No EEA Financial Institution or Covered Entity.

 

No Loan Party is an EEA Financial Institution or a Covered Entity.

 

Article VI.

 

AFFIRMATIVE COVENANTS

 

Until the Facility Termination Date, each Loan Party shall and shall cause each
Subsidiary to:

 

6.01 Financial Statements and Other Information.

 

Deliver to the Administrative Agent and each Lender:

 

(a) as soon as available and in any event within 90 days after the end of each
Fiscal year, a copy of the annual audited report for such Fiscal Year for the
Parent and its Subsidiaries, containing a consolidated balance sheet of the
Parent and its Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows (together with all footnotes thereto) of the Parent and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Parent and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with GAAP;
provided that delivery within the time period specified above of copies of the
Annual Report on Form 10-K of the Parent filed with the SEC shall be deemed to
satisfy the requirements of this Section 6.01(a);

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
or operations, changes in stockholders’ equity and cash flows of the Parent and
its Subsidiaries for such Fiscal Quarter and the then elapsed portion of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Parent’s previous Fiscal
Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent as presenting fairly
the financial condition, results of operations, stockholders’ equity and cash
flows of the Parent and its Subsidiaries in accordance GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; provided that
delivery within the time period specified above of copies of the Quarterly
Report on Form 10-Q of the Parent filed with the SEC shall be deemed to satisfy
the requirements of this Section 6.01(b);

 

81

 

 

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Parent (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action that the Loan Parties have taken
or propose to take with respect to such Default or Event of Default, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in Section 7.20, (iii) certifying that as of
the date thereof, all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects (other
than those representations and warranties that are expressly qualified by
concepts of materiality or a Material Adverse Effect, in which case such
representations and warranties are true and correct in all respects), except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date (other than those representations and warranties that
are expressly qualified by concepts of materiality or a Material Adverse Effect,
in which case such representations and warranties shall be true and correct in
all respects as of such earlier date), (iv) stating whether any change in GAAP
has occurred since December 31, 2018, and if any change has occurred, specifying
the effect of such change on the financial statements accompanying such
Compliance Certificate (provided, that any such statement contained in the
Annual Report on Form 10-K of the Parent or the Quarterly Report on Form 10-Q of
the Parent filed with the SEC shall be deemed to satisfy the requirements of
this clause (iv)), (v) specifying any change in the identity of the Subsidiaries
as of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Administrative Agent and the Lenders on the Closing Date or as
of the most recent Fiscal Year or Fiscal Quarter, as the case may be and (vi)
setting forth Investments made by any Loan Party or Subsidiary (other than any
Insurance Subsidiary) in the Insurance Subsidiaries that are eliminated upon
consolidation in accordance with GAAP;

 

(d) (i) as soon as available and in any event within 90 days after the end of
the Fiscal Year, a preliminary pro forma budget for the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow of the
Parent and its Subsidiaries on a quarterly basis for such succeeding Fiscal Year
(“Pro Forma Budget”), as well as a preliminary pro forma budget for the
succeeding Fiscal Year, containing combined income statements, balance sheets
and statements of cash flow of the Parent and its Subsidiaries but excluding the
Insurance Subsidiaries on a quarterly basis for such succeeding Fiscal Year, and
(ii) promptly after it has been approved by the Parent’s board of directors, the
final (as approved by the Parent’s board of directors) Pro Forma Budget;

 

(e) (i) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or with any national securities exchange, or distributed by the Parent to
its shareholders generally, as the case may be, and (ii) promptly after the same
are filed with the Applicable Department of Insurance, copies of each Insurance
Subsidiary’s Quarterly Statutory Statements and Annual Statutory Statement; and

 

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Parent or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 

82

 

 

As to any information contained in materials furnished pursuant to Section
6.01(e), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or 6.01(b) at the times specified
therein.

 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by facsimile or e-mail) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and any Affiliate thereof shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated as
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.02 Notices of Material Events.

 

Furnish to the Administrative Agent and each Lender prompt written notice of the
following of which any Responsible Officer of any Loan Party obtains actual
knowledge:

 

(a) the occurrence of any Default or Event of Default;

 

83

 

 

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Parent or any Subsidiary which, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any event or any other development by which the Parent or
any of its Subsidiaries (i) fails to comply with any applicable Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives written notice of any claim with respect
to any Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect;

 

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

(e) the occurrence of any default or event of default, or the receipt by Parent
or any of its Subsidiaries of any written notice of an alleged default or event
of default, with respect to any Material Indebtedness of the Parent or any of
its Subsidiaries;

 

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect;

 

(g) promptly upon (i) receipt of any correspondence from any Governmental
Authority which gives notice of, or would be reasonably expected to result in,
the suspension, revocation, termination, restriction, limitation, modification,
or non-renewal of any material Healthcare Permit or Insurance License held by
the Parent or any Subsidiary or (ii) the occurrence of any event which would be
reasonably expected to result in Parent or any Subsidiary becoming excluded,
suspended or debarred from participation, or is otherwise ineligible to
participate, in any state or federal healthcare programs;

 

(h) promptly and in any event at least 10 days prior thereto, notice of any
change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or legal structure, (iv) in any
Loan Party’s federal taxpayer identification number or organizational number or
(v) in any Loan Party’s jurisdiction of organization; and

 

(i) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.

 

Each notice delivered under this Section 6.02 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

6.03 Existence; Conduct of Business.

 

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence and its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business; provided, that nothing in
this Section 6.03 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.03; and

 

84

 

 

(b) Engage in the business of the type conducted by the Parent and its
Subsidiaries on the Closing Date and such other businesses that are reasonably
related thereto.

 

6.04 Compliance with Laws, Etc.

 

(a) Comply with all Laws and all requirements of any Governmental Authority
applicable to the Loan Parties, their Subsidiaries, and their businesses and
properties, including without limitation, all Healthcare Laws, Anti-Corruption
Laws, Sanctions, Environmental Laws, ERISA and OSHA, except where the failure to
do so, either individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

 

(b) The Loan Parties have implemented and maintain in effect policies and
procedures designed to promote and achieve in all material respects by the
Parent, the Borrower, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors, officers and employees and to the actual knowledge of any Responsible
Officer of any Loan Party, its agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions. None of (i) the Parent, the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (ii)
to the actual knowledge of any Responsible Officer of any Loan Party, any agent
of the Parent, Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transactions violates Anti-Corruption Laws or applicable Sanctions.

 

6.05 Payment of Obligations.

 

Pay and discharge at or before maturity, all of its obligations and liabilities
(including without limitation all taxes, assessments and other governmental
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Parent or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

6.06 Books and Records.

 

Keep proper books of record and account in which full, true and correct (in all
material respects) entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Parent and its Subsidiaries in
conformity with GAAP.

 

6.07 Visitation, Inspection, Etc.

 

Permit any representative of the Administrative Agent and each Lender, to visit
and inspect any of its properties, to examine, audit and make copies of its
corporate, financial and operating records, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that the Administrative Agent
shall not exercise such rights at the Borrower’s expense more often than one (1)
time during any Fiscal Year absent the existence and continuance of an Event of
Default; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice. Notwithstanding anything to
the contrary in this Section 6.07, so long as an Event of Default has not
occurred and is continuing, no Loan Party or any of its Subsidiaries will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives) is
prohibited by applicable Laws or any binding agreement or (iii) that is subject
to attorney client or similar privilege or constitutes attorney work product;
provided, that, (A) the Borrower agrees to (1) use commercially reasonable
efforts to obtain waivers and to otherwise provide such information that does
not violate such obligations and (2) notify the Administrative Agent and the
Lenders as to what is not being provided pursuant to this sentence and (B) such
binding agreement or privilege was not created in contemplation of such
inspection, audit or discussion.

 

85

 

 

6.08 Maintenance of Properties; Insurance.

 

(a) Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted;

 

(b) Maintain with financially sound and reputable insurance companies not
Affiliates of the Parent, insurance with respect to its properties and business,
and the properties and business of its Subsidiaries, against loss or damage of
the kinds customarily insured against by companies in the same or similar
businesses operating in the same or similar locations; and

 

(c) At all times shall name Administrative Agent as additional insured on all
liability policies and loss payee on all property or casualty polices of the
Parent and its Subsidiaries (which policies shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or lender’s loss payee, in form and
substance reasonably satisfactory to the Administrative Agent).

 

6.09 Use of Proceeds.

 

Use the proceeds of all the Credit Extensions to refinance existing
Indebtedness, to finance Permitted Acquisitions (including the Closing Date
Acquisition and the Identified Potential Acquisition), to finance working
capital needs, to finance capital expenditures and for other lawful general
corporate purposes of the Parent and its Subsidiaries.

 

6.10 Additional Subsidiaries.

 

If any Subsidiary is acquired or formed after the Closing Date, promptly notify
the Administrative Agent thereof and, within ten (10) Business Days after any
such Subsidiary is acquired or formed, if such Subsidiary is a Domestic
Subsidiary (other than an Insurance Subsidiary), cause such Domestic Subsidiary
(other than an Insurance Subsidiary) to become a Guarantor. A Subsidiary (other
than an Insurance Subsidiary) shall become an additional Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement in form and
substance reasonably satisfactory to the Administrative Agent, accompanied by
(a) all other Loan Documents related thereto, (b) certified copies of
Organization Documents, appropriate authorizing resolutions of the board of
directors of such Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(c), and (c) such other documents as the
Administrative Agent may reasonably request.

 

86

 

 

6.11 Further Assurances

 

(a) Capital Stock. Cause (i) 100% of the issued and outstanding Capital Stock of
each Domestic Subsidiary (other than an Insurance Subsidiary) of any Loan Party
and (ii) 66% (or such greater percentage that, due to a Change in Law after the
Closing Date, (A) would not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) would not reasonably be expected to
cause any adverse tax consequences) of the issued and outstanding Capital Stock
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Capital Stock not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
(other than an Insurance Subsidiary) directly owned by any Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the Collateral Documents (subject to Liens
permitted by Section 7.02), and, in connection with the foregoing, deliver to
the Administrative Agent such other documentation as the Administrative Agent
may reasonably request including, any filings and deliveries to perfect such
Liens, Organization Documents, resolutions and opinions of counsel all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

(b) Personal Property. Cause all personal property (other than Excluded
Property) owned by each Loan Party to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, to secure the Obligations as required by the
Collateral Documents (subject to Liens permitted by Section 7.02) and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

(c) Landlord Consents. Within thirty (30) days (or such later date as the
Administrative Agent may agree in its sole discretion) of (i) the Closing Date,
with respect to the California Property and the Headquarters Property and (ii)
the date a new leasehold interest in real property is acquired by a Loan Party
(or an existing lease is renewed or extended), use commercially reasonable
efforts to deliver or cause to be delivered to the Administrative Agent a duly
executed landlord consent with respect to each leased location where material
corporate books and records of any of the Loan Parties are maintained, which
consents shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

6.12 Depository Relationship.

 

By no later than sixty (60) days after the Closing Date (or such later date as
the Administrative Agent may agree in its sole discretion), (a) maintain its
primary deposits, accounts and treasury management services, including, without
limitation, primary deposit accounts, disbursement accounts, investment
accounts, lockbox accounts and cash management and treasury business, with the
Administrative Agent or a Lender (or an Affiliate of the Administrative Agent or
a Lender) and (b) to the extent that a depository or cash management account
(other than an Excluded Account) is maintained with a Person other than the
Administrative Agent (or an Affiliate of the Administrative Agent), cause such
depository or cash management account to be subject to an account control
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

 

87

 

 

6.13 Anti-Corruption Laws.

 

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, and other similar anti-corruption legislation in other
applicable jurisdictions and maintain policies and procedures designed to
promote and achieve compliance with such Laws.

 

Article VII.

 

NEGATIVE COVENANTS

 

Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

 

7.01 Indebtedness and Preferred Equity.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness created pursuant to the Loan Documents;

 

(b) Indebtedness of any Loan Party existing on the Closing Date and set forth on
Schedule 7.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;

 

(c) Indebtedness of any Loan Party incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations; provided, that such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvements or extensions, renewals, and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof; provided further, that the
aggregate principal amount of such Indebtedness does not exceed $25,000,000 at
any time outstanding;

 

(d) Indebtedness of any Loan Party owing to any Subsidiary and of any Subsidiary
owing to any Loan Party or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Loan Party shall be
subject to Section 7.04;

 

(e) Guarantees by any Loan Party of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Loan Party or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 7.04;

 

(f) Indebtedness in respect of Hedging Obligations permitted by Section 7.10;

 

(g) other Indebtedness of the Loan Parties in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding; and

 

88

 

 

(h) certain unsecured advances against commissions incurred in the ordinary
course of business not to exceed $25,000,000 in the aggregate at any time.

 

7.02 Negative Pledge.

 

Create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired or, except:

 



(a) Liens securing the Obligations pursuant to the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) any Liens on any property or assets of any Loan Party existing on the
Closing Date set forth on Schedule 7.02; provided, that such Lien shall not
apply to any other property or asset of any Loan Party or any Subsidiary;

 

(d) purchase money Liens upon or in any fixed or capital assets (including real
property) to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided, that (i) such Lien secured Indebtedness permitted by
Section 7.01(c), (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

 

(e) extensions, renewals, or replacements of any Lien referred to in clauses (a)
through (d) of this Section 7.02; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and

 

(f) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $25,000,000 at any time; provided, that no such Lien shall
extend to or cover any Collateral.

 

7.03 Fundamental Changes.

 

(a) Merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Parent or any Subsidiary may merge with a Person pursuant to
a Permitted Acquisition if the Parent (or such Subsidiary if the Parent is not a
party to such merger) is the surviving Person, (ii) any Subsidiary may merge
into another Subsidiary; provided, that (x) if the Borrower is a party to such
merger, the Borrower shall be the surviving Person and (y) if any party to such
merger is a Guarantor, the Guarantor shall be the surviving Person, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Loan Party and (iv) any Subsidiary (other
than the Borrower or a Guarantor) may liquidate or dissolve if the Parent
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.04. Notwithstanding the foregoing, the Borrower shall be
permitted to dissolve each of Secured Software Solutions LLC, a Florida limited
liability company, Sunrise Health Plans, LLC, a Florida limited liability
company, and Sunrise Group Marketing LLC, a Florida limited liability company
(each a “Dissolved Guarantor”) so long as (A) the Loan Parties shall have caused
such Dissolved Guarantor to transfer all or substantially all of its assets to
another Loan Party prior to such dissolution and (B) such dissolution shall have
occurred within 120 days of the Closing Date.

 

89

 

 

(b) Engage in any business other than businesses of the type conducted by the
Parent and its Subsidiaries on the Closing Date and such other businesses that
are reasonably related thereto.

 

7.04 Investments, Loans, Etc.

 

Make any Investment, except:

 

(a) Investments existing on the Closing Date and set forth on Schedule 7.04
(including Investments in Subsidiaries);

 

(b) Cash Equivalents;

 

(c) Guarantees by any Loan Party constituting Indebtedness permitted by Section
7.01;

 

(d) Investments made by the Parent in or to any Loan Party and by any Loan Party
to the Parent or in or to another Loan Party;

 

(e) loans or advances to employees, officers or directors of the Parent or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, that the aggregate amount of all such loans and advances
does not exceed $1,000,000 in the aggregate at any time outstanding;

 

(f) Hedging Transactions permitted by Section 7.10;

 

(g) the Closing Date Acquisition, the Identified Potential Acquisition and
Permitted Acquisitions; provided, that, the Identified Potential Acquisition
Documents shall be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(h) portfolio Investments made by any Insurance Subsidiary in the ordinary
course of business that are consistent with its investment policy, as such
policy may be established, amended or modified from time to time by such
Insurance Subsidiary;

 

(i) Investments in the Insurance Subsidiaries which in the aggregate do not
exceed $10,000,000 at any time outstanding, calculating the amount of such
Investment as the amount actually invested less any readily identifiable returns
in the form of cash or Cash Equivalents on such Investment; and

90

 

 

(j) other Investments which in the aggregate do not exceed $25,000,000 at any
time outstanding.

 

7.05 Restricted Payments.

 

Declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except for:

 

(a) so long as no Default or Event of Default has occurred and is continuing at
the time of such Restricted Payment, or would result therefrom:

 

(i) dividends payable by the Parent solely in shares of any class of its common
stock;

 

(ii) Restricted Payments made by any Subsidiary to the Parent or another
Subsidiary that owns Capital Stock in such Subsidiary, on a pro rata basis
according to their respective holdings of the type of Capital Stock in respect
of which such Restricted Payment is being made with any other shareholders if
such Subsidiary is not wholly owned by the Parent and other wholly owned
Subsidiaries; and

 

(iii) other Restricted Payments; provided that, after giving effect to any such
Restricted Payment on a Pro Forma Basis, (i) no Default or Event of Default
shall exist or would result therefrom and (ii) if, after giving effect to any
such Restricted Payment on a Pro Forma Basis, the Consolidated Total Leverage
Ratio is (A) greater than or equal to 1.75:1.00, the aggregate amount of all
such Restricted Payments made in reliance on this Section 7.05(a)(iii) during
the term of this Agreement shall not exceed $25,000,000 or (B) less than
1.75:1.00, after giving effect to any such Restricted Payment on a Pro Forma
Basis, the Loan Parties shall be in compliance with all of the financial
covenants set forth in Section 7.20; and

 

(b) Permitted Tax Distributions.

 

7.06 Sale of Assets.

 

Make any Disposition (other than any Disposition made by any Insurance
Subsidiary in the ordinary course of business), except the sale or other
disposition of such assets in an aggregate amount not to exceed $25,000,000 in
any Fiscal Year; provided (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of the applicable Loan Party (or similar
governing body)), and (2) no less than seventy-five percent (75%) of such
proceeds shall be paid in cash.

 

7.07 Transactions with Affiliates.

 

Sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Parent or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Loan
Parties, (c) reasonable and customary fees and expenses paid to members of the
board of directors (or similar governing body) of the Parent and its
Subsidiaries and (d) any Restricted Payment permitted by Section 7.05.

 

91

 

 

7.08 Restrictive Agreements.

 

Enter into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of the Parent or any Subsidiary
(other than an Insurance Subsidiary) to create, incur or permit any Lien upon
any of its assets or properties, whether now owned or hereafter acquired, or (b)
the ability of any Subsidiary (other than an Insurance Subsidiary) to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Parent or any other Subsidiary, to Guarantee
Indebtedness of the Parent or any other Subsidiary or to transfer any of its
property or assets to the Parent or any other Subsidiary of the Parent;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by applicable Law or by this Agreement or any other Loan Document, (ii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is sold and
such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Capital Lease Obligations permitted by this Agreement so long as
such restrictions and conditions apply only to the property or assets securing
such Indebtedness and (iv) clause (a) shall not apply to customary provision in
leases and other contracts restricting the assignment thereof.

 

7.09 Sale and Leaseback Transactions.

 

Enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

 

7.10 Hedging Transactions.

 

Enter into any Hedging Transaction, other than Hedging Transactions entered into
in the ordinary course of business to hedge or mitigate risks to which the
Parent or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities. Solely for the avoidance of doubt, the Parent
acknowledges that a Hedging Transaction entered into for speculative purposes or
of a speculative nature (which shall be deemed to include any Hedging
Transaction under which the Parent or any of the Subsidiaries is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any Capital Stock or any Indebtedness or (ii) as a result of changes in
the market value of any Capital Stock or any Indebtedness) is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.

 

7.11 Legal Name, State of Formation and Form of Entity.

 

Without providing ten (10) days prior written notice to the Administrative Agent
(or such lesser period as the Administrative Agent may agree), change its name,
state of formation or form of organization.

 

7.12 Amendment to Material Documents.

 

Amend, modify or waive any of its rights in a manner materially adverse to the
Lenders or any Loan Party under (a) its Organization Documents or (b) any
Material Agreements, except in any manner that would not have an adverse effect
on the Lenders, the Parent or any of its Subsidiaries; provided, however, that
the Loan Parties and their Subsidiaries shall be permitted to amend, modify or
waive any provision of a Material Agreement to the extent expressly required to
do so under applicable Law or in writing by any Applicable Insurance Regulatory
Authority, in each case, with prompt written notice of such amendment,
termination or waiver to be provided to the Administrative Agent.

 

92

 

 

7.13 Accounting Changes.

 

Make any significant change in accounting treatment or reporting practices,
except as required by GAAP, SAP, applicable Law, or the requirements of any
securities exchange on which Parent’s securities are listed, or change the
Fiscal Year of the Parent or of any of its Subsidiaries, except to change the
Fiscal Year of a Subsidiary to conform its Fiscal Year to that of the Parent.

 

7.14 Government Regulation.

 

(a) Be or become subject at any time to any applicable Law or list of any
Governmental Authority of the United States (including, without limitation, the
OFAC list) that prohibits or limits any Lender from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties, or (b) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by any Lender at any time to
enable such Lender to verify the identity of the Loan Parties or to comply with
any applicable Law or regulation, including, without limitation, Section 326 of
the Patriot Act at 31 U.S.C. Section 5318.

 

7.15 Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary, permit
any Subsidiary to issue or have outstanding any shares of preferred Capital
Stock.

 

7.16 Use of Proceeds.

 

(a) Use any part of the proceeds of any Loan, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X.

 

(b) Request any Borrowing or Letter of Credit, or use or allow its respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party.

 

7.17 Restrictions on the Parent.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, permit the Parent to incur any Indebtedness directly, make any
Acquisition or other Investment, grant any Liens upon any of its properties or
assets or engage in any operations, business or activity other than (a) owning
the Capital Stock in the Borrower, (b) granting a security interest in its
assets (including the Capital Stock in the Subsidiaries that it owns) pursuant
to the terms of the Collateral Documents, (c) incurring Indebtedness under the
Loan Documents and fulfilling its obligations thereunder, (d) providing
indemnification to officers and directors in the ordinary course of business and
(e) any activities incidental or reasonably related to the foregoing, in each
case in a manner not in contravention of the terms of this Agreement and the
other Loan Documents.

 

93

 

 

7.18 Government Receivables.

 

Without consent of the Required Lenders, accept any payment directly from any
Governmental Authority.

 

7.19 Healthcare.

 

Engage in (i) accepting risk for healthcare services, other than by and through
the Insurance Subsidiaries, (ii) adjusting, managing, billing, or collecting of
any claim for healthcare services by any healthcare provider, other than by and
through the Insurance Subsidiaries, or (iii) the practice of medicine or
provision of healthcare services under any applicable Law.

 

7.20 Financial Covenants.

 

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter
ending September 30, 2019, to exceed 3.00:1.0; provided, that, for each of the
four (4) Fiscal Quarters immediately following a Qualified Acquisition,
commencing with the Fiscal Quarter in which such Qualified Acquisition was
consummated (such period of increase, the “Leverage Increase Period”), the
required ratio set forth above shall, upon receipt by the Administrative Agent
of a Qualified Acquisition Notice, be increased to 3.50:1.00; provided, further,
that, (i) there shall only be two (2) Leverage Increase Periods during the term
of this Agreement, (ii) the maximum Consolidated Total Leverage Ratio shall
revert to 3.00:1.00 at the end of such four (4) Fiscal Quarter period, (iii) the
Borrower may not elect a Leverage Increase Period for at least one (1) full
Fiscal Quarter following the end of a Leverage Increase Period before a new
Leverage Increase Period is available again and (iv) each Leverage Increase
Period shall apply only with respect to the calculation of the Consolidated
Total Leverage Ratio for purposes of determining compliance with this Section
7.20 and for purposes of any Qualified Acquisition Pro Forma Determination.

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2019, to be less than 2.50:1.0.

 

Article VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

 

If any of the following events (each an “Event of Default”) shall occur, other
than with respect to any Insurance Subsidiary:

 

(a) any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.01
or an amount related to a Cash Management Agreement) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or

 

94

 

 

(c) any representation or warranty made or deemed made by or on behalf of the
Parent or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
any Lender by any Loan Party or any representative of any Loan Party pursuant to
or in connection with this Agreement or any other Loan Document shall prove to
be incorrect in any material respect (other than a representation or warranty
that is expressly qualified by concepts of materiality or a Material Adverse
Effect, in which case such representation or warranty shall prove to be
incorrect in all respects) when made or deemed made or submitted; or

 

(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in (i) Section 6.01(c) – (f), 6.02, 6.03, (with respect to any Loan
Party’s existence), 6.07, 6.09, or 6.10 or Article VII or (ii) Sections 6.01(a)
or (b) and, with respect to Sections 6.01(a) and (b), such failure shall remain
unremedied for 5 Business Days after the earlier of (i) any Responsible Officer
of any Loan Party becomes actually aware of such failure, or (ii) notice thereof
shall have been given to any Borrower by the Administrative Agent; or

 

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of any
Loan Party becomes actually aware of such failure, or (ii) notice thereof shall
have been given to Borrower by the Administrative Agent; or

 

(f) the Parent or any Subsidiary (whether as primary obligor or as guarantor or
other surety) shall fail to pay any principal of, or premium or interest on, any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Material Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to such Material Indebtedness
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or permit the acceleration of, the maturity of such Material
Indebtedness; or any such Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Material Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

 

(g) the Parent or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar applicable Law now or hereafter in effect or seeking the appointment of
a custodian, trustee, receiver, liquidator or other similar official of it or
any substantial part of its property, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section 8.01, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Parent or any such Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or

 

95

 

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any Subsidiary or its debts, or any substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency or other
similar applicable Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Parent or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(i) the Parent or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

(j) an ERISA Event shall have occurred that, in the opinion of the
Administrative Agent or the Required Lenders, when taken together with other
ERISA Events that have occurred, would reasonably be expected to result in
liability to the Parent and the Subsidiaries in an aggregate amount exceeding
$5,000,000; or

 

(k) any judgment or order for the payment of money in excess of $5,000,000,
individually or in the aggregate (to the extent not (i) covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage
in writing or (ii) capable of being satisfied using funds which are on deposit
with the Administrative Agent), shall be rendered against the Parent or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(l) any non-monetary judgment or order shall be rendered against the Parent or
any Subsidiary that would reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m) a Change of Control shall occur or exist; or

 

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect or ceases
to give the Administrative Agent any material part of the Liens purported to be
created thereby, other than (x) as expressly permitted hereunder or thereunder,
(y) as a result of acts or omissions by the Administrative Agent, in each case,
which does not arise from the breach by any Loan Party of its obligations under
the Loan Documents or (z) as a result of the satisfaction in full of all the
Obligations; or any Loan Party contests in writing the validity or
enforceability of the Loan Documents, taken as a whole; or any Loan Party denies
in writing that it has any or further liability or obligation under the Loan
Documents, taken as a whole (other than as a result of repayment in full of the
Obligations and termination of the Commitments); or any Loan Party or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document to which it is a party; or

 

96

 

 

(o) any Applicable Insurance Regulatory Authority shall issue any order of
conservation or seizure, however denominated, relating to the Parent or any
Insurance Brokerage Entity or shall take any other action to exercise control
(i) over the Parent or any Insurance Brokerage Entity or (ii) over any assets of
the Parent or any Insurance Brokerage Entity; provided, that, such order shall
only result in an Event of Default if (x) it relates to a Loan Party or (y) such
order would cause a Loan Party to be unable to perform its obligations under
this Agreement or any other Loan Document or such order would result in a
Material Adverse Effect; or

 

(p) the loss, suspension or revocation of, or failure to renew, any material (i)
license, including, without limitation, any Insurance License, (ii) permit or
(iii) authorization now held or hereafter acquired by any Loan Party or its
Subsidiary, or any other action shall be taken by any Governmental Authority in
response to any alleged failure by the Borrower or any other Loan Party to be in
compliance with applicable Law if such other action would reasonably be expected
to have a Material Adverse Effect.

 

8.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03 Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

97

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be (unless such Cash Management Bank or Hedge Bank
is the Administrative Agent or an Affiliate thereof). Each Cash Management Bank
or Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

 

98

 

 

Article IX.

 

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swingline
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

99

 

 

9.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

100

 

 

9.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.06 Resignation of Administrative Agent.

 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

101

 

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

(d) Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swingline Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

102

 

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

103

 

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized
(A) to form one or more acquisition vehicles to make a bid, and (B) to adopt
documents providing for the governance of the acquisition vehicle or vehicles;
provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Capital Stock thereof shall be governed, directly or indirectly, by the vote of
the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(vi) of Section 11.01, and (ii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 

9.10 Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 9.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document or any
Recovery Event, or (iii) as approved in accordance with Section 11.01;

 

(b) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by Section 7.01(i); and

 

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

104

 

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of Section 8.03, the Guaranty or any Collateral by
virtue of the provisions hereof or any Collateral Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements in the case of the Facility Termination Date.

 

9.12 ERISA Matters.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA, or otherwise) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

105

 

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or any Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

 

Article X.

 

GUARANTY

 

10.01 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

106

 

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

10.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 10.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 10.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article X until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable Law,
the occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

 

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

 

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

107

 

 

10.03 Reinstatement.

 

The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
applicable Debtor Relief Law or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent and each other holder of the Obligations
on demand for all reasonable costs and expenses (including the fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such holder of
the Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any applicable Debtor Relief Law.

 

10.04 Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 10.06.

 

10.05 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by applicable Law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
other holders of the Obligations, on the other hand, the Obligations may be
declared to be forthwith due and payable as specified in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
specified in Section 8.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

10.06 Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 10.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
10.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 10.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment. This Section 10.06 shall not
be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Law against the Borrower in
respect of any payment of Obligations.

 

108

 

 

10.07 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

10.08 Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article X or the grant of a Lien under the Loan Documents, in each case, by
any Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

 

Article XI.

 

MISCELLANEOUS

 

11.01 Amendments, Etc.

 

Except as provided in Section 2.16 with respect to an Incremental Facility
Amendment, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that

 

109

 

 

(a) no such amendment, waiver or consent shall:

 

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);

 

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

 

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that (A) only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (B) an amendment to any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder shall not be deemed to be a reduction of the principal of, or
the rate of interest specified herein on, any Loan or L/C Borrowing, or any fees
or other amounts payable hereunder or under any other Loan Document;

 

(iv) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or the order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;

 

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly and adversely
affected thereby;

 

(vi) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

 

(vii) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.03 or Section 7.06, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 9.10 (in which case such release may be
made by the Administrative Agent acting alone); or

 

110

 

 

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

 

(c) unless also signed by the Swingline Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swingline Lender under this Agreement;
and

 

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders and (iv) Incremental Facility Amendments may be effected in
accordance with Section 2.16.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended and the
maturity date of any of its Loans may not be extended, the rate of interest on
any of its Loans may not be reduced and the principal amount of any of its Loans
may not be forgiven, in each case without the consent of such Defaulting Lender
and (y) any waiver, amendment, consent or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely relative to other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.

 

Notwithstanding any provision herein to the contrary (x) the Administrative
Agent and the Borrower may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (y) the
Administrative Agent and the Borrower may make amendments contemplated by
Section 3.03(c).

 

111

 

 

11.02 Notices; Effectiveness; Electronic Communications.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, e-mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii) if to any other Lender, to the address, facsimile number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower (on behalf of itself and the
Loan Parties) may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

112

 

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.

 

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, facsimile, telephone
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile, telephone number or e-mail address for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the L/C Issuer and the Swingline Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities Laws.

 

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications and Swingline Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

113

 

 

11.03 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

114

 

 

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee; provided
that such legal expenses shall be limited to the reasonable fees, disbursements
and other charges of one primary counsel, one local counsel in each relevant
jurisdiction, one specialty counsel for each relevant specialty and one
additional counsel to each group of affected Persons similarly situated if one
or more conflicts of interests, or perceived conflicts of interest, arise),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any Loan Party) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
result from a claim brought by any Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction, or
(z) result from a claim not involving an act or omission of the Borrower or any
of its Subsidiaries or Affiliates and that is brought by an Indemnitee against
another Indemnitee (other than against an Arranger or the Administrative Agent
in their capacities as such). Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
L/C Issuer or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

115

 

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.05 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

116

 

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$1,000,000 in the case of any assignment in respect of a Term Loan unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

117

 

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable facility subject to such assignment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of Revolving Loans and Revolving Commitments.

 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

118

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

119

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

120

 

 

11.07 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the application, issuance, publishing and monitoring
of CUSIP numbers of other market identifiers with respect to the credit
facilities provided hereunder, (h) with the consent of the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, (y) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower or violating the terms of this Section
11.07. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

121

 

 

11.08 Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 11.08, if at any time any Lender, the L/C Issuer
or any of their respective Affiliates maintains one or more deposit accounts for
the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

 

11.09 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

122

 

 

11.10 Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

11.11 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

123

 

 

11.13 Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a) the Borrower shall have paid or caused to be paid to the Administrative
Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

(d) such assignment does not conflict with applicable Laws; and

 

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

 

Notwithstanding anything in this Section to the contrary, (i) the Lender that
acts as the L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

 

11.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

124

 

 

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

125

 

 

11.16 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
any Arranger nor any Lender has any obligation to disclose any of such interests
to the Loan Parties and their respective Affiliates. To the fullest extent
permitted by Law, each of the Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, any Arranger, or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17 Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document to be signed in connection
with this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

126

 

 

11.18 USA PATRIOT Act Notice; Beneficial Ownership.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.

 

11.19 Subordination of Intercompany Indebtedness.

 

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to any such obligations and indebtedness, provided, that in the event
that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

 

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

127

 

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

11.21 Acknowledgment Regarding any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Transaction or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b) As used in this Section 11.21, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

11.22 Release of Liens, Etc.

 

In each case as specified in Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents.

 

[SIGNATURE PAGES FOLLOW]

 

128

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,   a Delaware limited
liability company         By: Health Insurance Innovations, Inc.,   a Delaware
corporation, Managing Member         By: /s/ Gavin D. Southwell             
Name:  Gavin D. Southwell   Title: President and Chief Executive Officer

 

GUARANTORS: HEALTH INSURANCE INNOVATIONS, INC.,   a Delaware corporation        
By: /s/ Gavin D. Southwell   Name:  Gavin D. Southwell   Title: President and
Chief Executive Officer

 

  INSURANCE CENTER FOR EXCELLENCE, LLC,   a Delaware limited liability company  
      By: Health Plan Intermediaries Holdings, LLC,   a Delaware limited
liability company, Sole Member         By: Health Insurance Innovations, Inc.,  
a Delaware corporation, Managing Member         By: /s/ Gavin D. Southwell  
Name: 

Gavin D. Southwell

  Title: President and Chief Executive Officer

 

  SECURED SOFTWARE SOLUTIONS LLC,   a Florida limited liability company        
By: Health Plan Intermediaries Holdings, LLC,   a Delaware limited liability
company, Sole Member       By: Health Insurance Innovations, Inc.,   a Delaware
corporation, Managing Member         By: /s/ Gavin D. Southwell   Name:  Gavin
D. Southwell   Title: President and Chief Executive Officer

 

129

 

 

  SUNRISE HEALTH PLANS, LLC,   a Florida limited liability company         By:
Health Plan Intermediaries Holdings, LLC,   a Delaware limited liability
company, Sole Member         By: Health Insurance Innovations, Inc.,   a
Delaware corporation, Managing Member         By: /s/ Gavin D. Southwell  
Name:  Gavin D. Southwell   Title: President and Chief Executive Officer

 

  SUNRISE GROUP MARKETING LLC,   a Florida limited liability company       By:
Health Plan Intermediaries Holdings, LLC,   a Delaware limited liability
company, Sole Member       By: Health Insurance Innovations, Inc.,   a Delaware
corporation, Managing Member         By: /s/ Gavin D. Southwell   Name: 

Gavin D. Southwell

  Title: President and Chief Executive Officer

 

  HEALTHPOCKET, INC.,   a Delaware corporation         By: /s/ Gavin D.
Southwell       Name: 

Gavin D. Southwell

  Title: President and Chief Executive Officer

 

  AMERICAN SERVICE INSURANCE AGENCY, LLC,   a Texas limited liability company  
      By: Health Plan Intermediaries Holdings, LLC,   a Delaware limited
liability company, Sole Member         By: Health Insurance Innovations, Inc.,  
a Delaware corporation, Managing Member         By: /s/ Gavin D. Southwell  
Name:  Gavin D. Southwell   Title: President and Chief Executive Officer

 

130

 

 

  BIMSYM-HPIH, LLC,   a Delaware limited liability company         By: Health
Plan Intermediaries Holdings, LLC,   a Delaware limited liability company,
Manager         By: Health Insurance Innovations, Inc.,   a Delaware
corporation, Managing Member         By: /s/ Gavin D. Southwell   Name:  Gavin
D. Southwell   Title: President and Chief Executive Officer

 

  HEALTH INSURANCE INNOVATIONS HOLDINGS, INC., a Delaware corporation        
By: /s/ Gavin D. Southwell   Name:  Gavin D. Southwell   Title: President and
Chief Executive Officer

 

131

 

 

ADMINISTRATIVE     AGENT: BANK OF AMERICA, N.A.,   as Administrative Agent      
  By: /s/ Erik M. Truette   Name:  Erik M. Truette   Title: Vice President

 

LENDERS: BANK OF AMERICA, N.A.,   as a Lender, L/C Issuer and Swingline Lender  
      By: /s/ Heath B. Lipson   Name:  Heath B. Lipson   Title: Senior Vice
President        

SUNTRUST BANK,

  as a Lender         By: /s/ Jonathan Hart   Name: Jonathan Hart   Title: Vice
President

 



 

ROYAL BANK OF CANADA,

as a Lender

        By: /s/ Steven Bachman   Name: Steven Bachman   Title: Authorized
Signatory        

TD BANK, N.A.,

as a Lender

        By: /s/ James G. Hanning   Name:  James G. Hanning   Title: Director    
   

SYNOVUS BANK,

as a Lender

        By: /s/ Anne Lovette   Name: Anne Lovette   Title: Senior Director      
 

WOODFOREST NATIONAL BANK,

as a Lender

        By: /s/ Thomas Angley   Name: Thomas Angley   Title:  Vice President    
   

HANCOCK WHITNEY BANK,

as a Lender

        By: /s/ Joshua N. Livingston   Name: Joshua N. Livingston   Title: Duly
Authorized Signatory        

TRUSTMARK NATIONAL BANK,

as a Lender

        By: /s/ Robert F. Diehl, Jr.   Name: Robert F. Diehl, Jr.   Title:
Executive Vice President



  

132

 

 

Exhibit 1.01

 

FORM OF SECURED PARTY DESIGNATION NOTICE

 

TO: Bank of America, N.A., as Administrative Agent     RE: Credit Agreement,
dated as of June 5, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Health Plan
Intermediaries Holdings, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent     DATE: [Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank][Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank][Hedge Bank] under the Credit
Agreement and the other Loan Documents. The Secured Party hereby designates the
[Cash Management Agreement][Hedging Transaction] described on Schedule 1 hereto
as a [Secured Cash Management Agreement][Secured Hedge Agreement].

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

  _______________________________________,   as a [Cash Management Bank] [Hedge
Bank]     By:
                                                                          Name:
    Title:  

 

 

 

 

Schedule 1

 

To Secured Party Designation Notice

 

 

 

 

Exhibit 2.02

 

FORM OF LOAN NOTICE

 

Date: ___________, _____

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 5, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Health Plan Intermediaries Holdings, LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent.

 

The undersigned hereby requests (select one):

 

  [  ] A Borrowing of [Revolving][Term] Loans         [  ] A conversion or
continuation of [Revolving][Term] Loans

 

  1. On ______________ (a Business Day).         2. In the amount of
$______________.         3. Comprised of ______________.     [Type of Loan
requested]         4. For Eurodollar Rate Loans: with an Interest Period of ___
months.

 

[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01 of the
Credit Agreement and (ii) each of the conditions set forth in Section 4.02 of
the Credit Agreement shall be satisfied on and as of the date of such
Borrowing.]1

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice.

 

[signature page follows]

 



 



1 Include for Borrowings.

 

 

 

 

  HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,   a Delaware limited liability
company         By: Health Insurance Innovations, Inc.,     a Delaware
corporation, Managing Member         By:   Name:     Title:  

 

 

 

 

Exhibit 2.04

 

FORM OF SWINGLINE LOAN NOTICE

 

Date: __________, 20__

 

To: Bank of America, N.A., as Swingline Lender     Cc: Bank of America, N.A., as
Administrative Agent     Re: Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) dated as of
June 5, 2019 among Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests a Swingline Loan:

 

1. On __________, 20__ (a Business Day).     2. In the amount of $__________.

 

With respect to such Borrowing of Swingline Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 4.02 of the
Credit Agreement shall be satisfied on and as of the date of such Borrowing of
Swingline Loans.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice.

 

[signature page follows]

 

 

 

 



  HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,   a Delaware limited liability
company         By: Health Insurance Innovations, Inc.,     a Delaware
corporation, Managing Member         By:   Name:     Title:  

 

 

 

 

Exhibit 2.05

 

FORM OF Notice of Loan Prepayment

 

TO: Bank of America, N.A., as [Administrative Agent][Swingline Lender]     RE:
Credit Agreement, dated as of June 5, 2019 by and among Health Plan
Intermediaries Holdings, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)     DATE: [Date]

 

 

The Borrower hereby notifies the Administrative Agent that on _____________2
pursuant to the terms of Section 2.05 of the Credit Agreement, the Borrower
intends to prepay/repay the following Loans as more specifically set forth
below:

 

[  ] Optional prepayment of [Revolving][Term Loans] in the following amount(s):

 

[  ] Eurodollar Rate Loans: $_________________3

Applicable Interest Period:_________________

 

[  ] Base Rate Loans: $_____________4

 

[  ] Optional prepayment of Swingline Loans in the following amount:

$_________________5

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice.

 

[signature page follows]

 



 

2 Specify date of such prepayment.

 

3 Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

 

4 Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

 

5 Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

 

 

 

 



  HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,   a Delaware limited liability
company         By: Health Insurance Innovations, Inc.,     a Delaware
corporation, Managing Member         By:   Name:     Title:  

 

 

 

 

Exhibit 2.11(a)

 

FORM OF NOTE

 

____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of June 5, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swingline Loans, all payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Delivery of an executed counterpart of a signature page of this Note by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Florida Documentary Stamp Tax required by law in the amount of [$____] has been
paid or will be paid directly to the Department of Revenue, Certificate of
Registration #58-0466330.]

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 



  HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,   a Delaware limited liability
company         By: Health Insurance Innovations, Inc.,     a Delaware
corporation, Managing Member         By:   Name:     Title:  

 

 

 

 

Exhibit 3.01-A

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of June 5, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:     Name:     Title:    

 

Date:____________, 20___

 

 

 

 

Exhibit 3.01-B

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of June 5, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:     Name:     Title:    

 

Date:____________, 20___

 

 

 

 

Exhibit 3.01-C

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of June 5, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:     Name:     Title:    

 

Date:____________, 20___

 

 

 

 

Exhibit 3.01-D

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of June 5, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:     Name:     Title:    

 

Date:____________, 20___

 

 

 

 

Exhibit 6.01

 

FORM OF COMPLIANCE CERTIFICATE

 

  [  ] Check for distribution to public and private side Lenders

 

For the Fiscal [Quarter][Year] ended _________________, 20___.

 

I, ______________________, [Title] of Health Insurance Innovations, Inc., a
Delaware corporation (the “Parent”) hereby certify as of the end of the above
Fiscal [Quarter][Year] that, on behalf of the Parent and solely in my capacity
as [Title], to the best of my knowledge and belief, with respect to that certain
Credit Agreement dated as of June 5, 2019 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”; all of the defined terms
in the Credit Agreement are incorporated herein by reference) among Health Plan
Intermediaries Holdings, LLC, a Delaware limited liability company (the
“Borrower”), the Parent, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent:

 

[Use following paragraph (a) for fiscal year-end financial statements and attach
Parent’s most recent Annual Report on Form 10-K on file with the SEC]

 

  (a) Attached hereto as Schedule 1 are the annual audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Parent and its Subsidiaries ended as of the above Fiscal Year, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph (a) for fiscal quarter-end financial statements and
attach Parent’s most recent Quarterly Report on Form 10-Q on file with the SEC]

 

  (a) Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Parent ended as of the above Fiscal Quarter.  Such consolidated financial
statements fairly present the financial condition, results of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
Parent’s previous Fiscal Year, subject only to normal year-end audit adjustments
and the absence of footnotes.         (b) As of the end of the above Fiscal
[Quarter][Year], no Default or Event of Default exists; [If a Default or Event
of Default exists then specify the details thereof and the action which the Loan
Parties have taken or propose to take].         (c) Set forth on Schedule 2 are
reasonably detailed calculations demonstrating compliance with the financial
covenants contained in Section 7.20 of the Credit Agreement as of the end of the
above Fiscal [Quarter][Year].

 



 

 

 

  (d) As of the end of the above Fiscal [Quarter][Year], all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by concepts of materiality or a Material
Adverse Effect, in which case such representations and warranties are true and
correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (other than those
representations and warranties that are expressly qualified by concepts of
materiality or a Material Adverse Effect, in which case such representations and
warranties are true and correct in all respects as of such earlier date).      
  (e) There has been [no][a] change in GAAP since December 31, 2018 that has not
been disclosed in a previous Compliance Certificate. [If any change in GAAP has
occurred that has not been disclosed in a previous Compliance Certificate,
please specify the effect of such change on the financial statements
accompanying this certificate or, if the effect of such change is described
therein, reference such statement in the attached as applicable, Annual Report
on Form 10-K or Quarterly Report on Form 10-Q of the Parent filed with the SEC].
        (f) There has been [no][a] change in the identity of the Subsidiaries as
of the end of the aforementioned Fiscal [Quarter][Year] from the Subsidiaries
identified to the Administrative Agent and the Lenders [on the Closing Date][as
of the most recently delivered Compliance Certificate]. [If any change in the
identity of the Subsidiaries has occurred, please specify the details thereof].
        (g) Set forth on Schedule 3 are Investments made by any Loan Party or
Subsidiary (other than any Insurance Subsidiary) in the Insurance Subsidiaries
that are eliminated upon consolidation in accordance with GAAP.

 

Delivery of an executed counterpart of a signature page of this certificate by
fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this certificate.

 

[signature page follows]

 

 

 

 

This ______ day of ___________, 20__.

 

  Health Insurance Innovations, Inc.,   a Delaware corporation         By:
                                     Name:     Title:  

 

 

 

 

SCHEDULE 1

to the Compliance Certificate

 

[Include [year-end audited][fiscal quarter-end unaudited] financial statements]

 

 

 





 

SCHEDULE 2

to the Compliance Certificate

 

Computation of Financial Covenants

 

For the Fiscal [Quarter][Year] ending _______________

 

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth herein and the provisions and formulas set forth in the Credit
Agreement, the provisions and formulas of the Credit Agreement shall prevail.

 

1. Consolidated Total Leverage Ratio

 

  (a) Consolidated Total Debt as of such date:                             (i)
all Indebtedness of the Parent and its Subsidiaries (other than the Insurance
Subsidiaries) measured on a consolidated basis as of such date, but excluding
the Hedge Termination Value of all Hedging Obligations:   $                    
  (b) Consolidated EBITDA for the most recently completed four fiscal quarters:
                                (i) Consolidated Net Income for such period   $
                            The following clauses (ii) through (ix) (without
duplication) to the extent deducted in calculating such Consolidated Net Income:
                                (ii) Consolidated Interest Expense for such
period   $                             (iii) income tax expense for such period
  $                             (iv) depreciation and amortization for such
period   $                             (v) non-cash charges, expenses or losses
(including,  without limitation, non-cash costs and/or expenses incurred
 pursuant to any management equity plan, stock option plan  or any other stock
subscription or shareholder agreement and  any loss resulting from a mark to
market adjustment of an earn out obligation but excluding (A) any regular
operating  non-cash charge, loss or expense that is an accrual of a reserve  for
a cash expense or payment to be made, or anticipated to  be made, in a future
period and (B) any expenses or charges  related to accounts receivable)   $    
                        (vi) reasonable and documented costs, fees and expenses
incurred                 on or before the date that is ninety (90) days after
the Closing                 Date in connection with the negotiation, execution
and delivery                 of the Credit Agreement and the other Loan
Documents   $                             (vii) liability adjustments (or minus
gains) under the Tax Receivable Agreement   $                             (viii)
reasonable and documented out-of-pocket fees and expenses incurred in connection
with (A) Acquisitions (whether consummated or not, but excluding the Closing
Date Acquisitions) and any attempted or consummated sale, issuance or
disposition of Capital Stock or Investments permitted under the Credit
Agreement, including secondary offerings of Class B Shares (as defined in the
Exchange Agreement) and (B) one-time regulatory fines or penalties,
restructuring, severance and headcount reductions; provided, that the aggregate
amount of all such fees and expenses with respect to the items described in this
clause (viii) shall not exceed twenty-five percent (25.0%) of Consolidated
EBITDA for the period of four (4) Fiscal Quarters most recently ended
(determined prior to giving effect to such add-backs)   $                      
    (ix) reasonable and documented out-of-pocket fees and expenses incurred in
connection with the Closing Date Acquisitions in an aggregate amount not to
exceed $5,000,000 during the term of this Agreement   $                        
  (x) other cash charges acceptable to the Administrative Agent   $            
                (xi) to the extent included in calculating Consolidated Net
Income, any non-cash income or gains for such period (including, without
limitation, any gain resulting from a mark to market adjustment of an earn out
obligation)   $                           (xii) Consolidated EBITDA:            
    1.(b)(i) + 1.(b)(ii) +1.(b)(iii) + 1.(b)(iv) + 1.(b)(v)
+ 1.(b)(vi) + 1.(b)(vii) + 1.(b)(viii) + 1.b.(ix) + 1.(b)(x) – 1.b.(xi):   $  

 

  (c) Consolidated Total Leverage Ratio           1.(a)(i) / 1.(b)(xii) ____.___
to 1.00       Maximum Permitted: 3.00 to 1.006  

 



 

6 During a Leverage Increase Period, the required Consolidated Total Leverage
Ratio may, upon receipt by the Administrative Agent of a Qualified Acquisition
Notice, be increased to 3.50:1.00.

 

   

   

 

2. Consolidated Interest Coverage Ratio

 

  (a) Consolidated EBITDA for the most recently completed four Fiscal          
  Quarters [1.(b)(xii) above]   $                         (i) depreciation and
amortization expense for such period   $                         (ii) 2.(a) -
2.(a)(i)   $                       (b) Consolidated Interest Expense for the
most recently completed four Fiscal Quarters:                                  
          (i) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)  
$                         (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period(whether or
not actually paid or received during such period)   $                        
(iii) 2.(b)(i) + 2.(b)(ii)   $    

 

  (c) Consolidated Interest Coverage Ratio           2.(a)(ii) / 2.(b)(iii)
____.___ :1.00         Minimum Permitted: 2.50 to 1.00  



 

   

   

 

SCHEDULE 3

to the Compliance Certificate

 

Investments in Insurance Subsidiaries

 

   

   

 

Exhibit 6.10

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of _____________,
20__, is by and between _____________________, a ___________________ (the “New
Subsidiary”), and BANK OF AMERICA, N.A., in its capacity as Administrative Agent
under that certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of June 5,
2019, by and among Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent. All of the defined terms in the Credit Agreement are incorporated herein
by reference.

 

The Loan Parties are required by Section 6.10 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”.

 

Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

 

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in Article X
of the Credit Agreement, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.

 

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement, and shall have all the obligations of an
“Obligor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as such term is defined in Section 1 of the Security Agreement), a continuing
security interest in, and a right of set off against any and all right, title
and interest of the New Subsidiary in and to the Collateral (as such term is
defined in Section 2 of the Security Agreement) of the New Subsidiary. The New
Subsidiary hereby represents and warrants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations (as such term is defined in
Section 1 of the Security Agreement), that:

 

(i) The New Subsidiary’s chief executive office, tax payer identification
number, organization identification number, and chief place of business are (and
for the prior five years have been) located at the locations set forth on
Schedule 1 attached hereto and the New Subsidiary keeps its books and records at
such locations.

 

(ii) The location of all owned and leased real property of the New Subsidiary is
as shown on Schedule 2 attached hereto.

 



   

   

 

(iii) The New Subsidiary’s legal name and jurisdiction of organization is as
shown in this Joinder Agreement and the New Subsidiary has not in the past five
years changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 3 attached
hereto.

 

(iv) The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the New Subsidiary.

 

(v) As of the date hereof, the New Subsidiary has no commercial tort claims
involving a claim for damages in excess of $10,000 in any individual instance or
$100,000 in the aggregate when taken together with all commercial tort claims of
any of the Loan Parties not subject to a Lien in favor of the Administrative
Agent, other than as set forth on Schedule 5 attached hereto.

 

(vi) Schedule 6 attached hereto sets forth a complete and accurate list of (i)
any Pledged Equity (as defined in the Security Agreement) owned by the New
Subsidiary that is required to be pledged and delivered to the Administrative
Agent pursuant to the Security Agreement and (ii) any Instruments, Documents and
Tangible Chattel Paper (in each case, as defined in the Security Agreement)
constituting Collateral owned by the New Subsidiary that are required to be
pledged and delivered to the Administrative Agent pursuant to Section 4(a)(i) of
the Security Agreement.

 

3. The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for any Loan Party in Section 11.02 of
the Credit Agreement.

 

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article X of the Credit
Agreement upon the execution of this Joinder Agreement by the New Subsidiary.

 

5. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

6. This Joinder Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

[signature page follows]

 

   

   

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

  [NEW SUBSIDIARY]         By:                    Name:     Title:  

 

  Acknowledged and accepted:       BANK OF AMERICA, N.A.,   as Administrative
Agent

 

  By:     Name:     Title:  

 

   

   

 

Schedule 1

TO FORM OF JOINDER AGREEMENT

 

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]

 

   

   

 

Schedule 2

TO FORM OF JOINDER AGREEMENT

 

[Owned and Leased Real Property]

 

   

   

 

Schedule 3

TO FORM OF JOINDER AGREEMENT

 

[Tradenames]

 

   

   

 

Schedule 4

TO FORM OF JOINDER AGREEMENT

 

[Patents, Copyrights, and Trademarks]

 

   

   

 

Schedule 5

TO FORM OF JOINDER AGREEMENT

 

[Commercial Tort Claims]

 

   

   

 

Schedule 6

TO FORM OF JOINDER AGREEMENT

 

[Pledged Equity; Instruments, Documents, Tangible Chattel Paper]

 

   

   

 

Exhibit 11.06(b)

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:         [Assignor [is][is not] a Defaulting Lender.] 2. Assignee:  
      [and is an Affiliate/Approved Fund of [identify Lender]7]       3.
Borrower: Health Plan Intermediaries Holdings, LLC, a Delaware limited liability
company       4. Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement       5. Credit Agreement:
Credit Agreement dated as of June 5, 2019 among the Borrower, the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent       6. Assigned Interest:    

 

Facility Assigned8  Aggregate Amount of Commitment/Loans for
all Lenders*   Amount of
Commitment/Loans
Assigned*   Percentage Assigned of
Commitment/Loans9     $   $    %   $                     $  
                       %    $   $                     %

 

[7. Trade Date: ___________________]10  

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[signature page follows]

 



 

7 Select as applicable.

 

8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term A-1 Loan Commitment,” etc.).

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



 

   

   

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:     Name:                Title:    
      ASSIGNEE   [NAME OF ASSIGNEE]         By:     Name:     Title:  

 

[Consented to and]11 Accepted:

 

BANK OF AMERICA, N.A. as Administrative Agent       By     Name:
                   Title:           [Consented to:]12     [BANK OF AMERICA,
N.A., as L/C Issuer][and Swingline Lender]       By     Name:     Title:    

 

[HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC,   a Delaware limited liability
company       By: Health Insurance Innovations, Inc.,
a Delaware corporation, Managing Member]         By:                      Name:
    Title:    

 





 

11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12 To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

 





   

   

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. The Assignee
represents and warrants as of the Effective Date that it is not (A) an employee
benefit plan subject to Title I of ERISA, (B) a plan or account subject to
Section 4975 of the Internal Revenue Code, (C) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code, or (D) a “governmental plan” within the meaning of ERISA.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

   

   

 

Exhibit 11.06(b)(iv)

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

On file with the Administrative Agent.

 

   

   

 